    Case:2:20-cv-02675-PBT
   Case    20-1941 Document: 1-1 Page:
                           Document     42 06/05/20
                                    2-4 Filed Date Filed:Page
                                                          05/07/2020
                                                              1 of 114




                            No. ___________



            IN THE UNITED STATES COURT OF APPEALS
                    FOR THE THIRD CIRCUIT




                   In Re: MAJOR GEORGE TILLERY,
                             Movant Pro Se




MOTION FOR ORDER AUTHORIZING DISTRICT COURT TO CONSIDER SECOND
              PETITION FOR WRIT OF HABEAS CORPUS



                       APPENDIX VOLUME I




                                              Major G. Tillery
                                              AM 9786
                                              Petitioner Pro Se
                                              SCI Chester
                                              500 E. 4th Street
                                              Chester, PA 19013
         Case:2:20-cv-02675-PBT
        Case    20-1941 Document: 1-1 Page:
                                Document     43 06/05/20
                                         2-4 Filed Date Filed:Page
                                                               05/07/2020
                                                                   2 of 114




                            TABLE OF CONTENTS

Title                                              Date               Page

Verified Declaration of Emanuel Claitt             5/4/2016           Pa 1-6

Verified Declaration of Emanuel Claitt             6/3/2016           Pa 7-10

Transcript - Videotaped Statement of Emanuel       8/3/2016           Pa 11-15
Claitt

Verified Declaration of Robert Mickens             4/18/2016          Pa 16-19

Petitioner's First (1996) PCRA Petition            9/20/1996          Pa 20-26

Docket sheet, Tillery v. Horn,                     4/22/2020          Pa 27-37
No. 2:99-cv-06516-BWK

District Court Order Dismissing Petition           7/30/2003          Pa 38

Other District Court Docket Entries                6/11/2003 -        Pa 39-56
(Entries 74, 78, 84, 85, 90-93)                    11/03/2008

Docket Sheet, Tillery v. Horn, No. 00-3818         4/22/2020          Pa 57-59

Docket Sheet, Tillery v. Horn, No. 03-3616         4/22/2020          Pa 60-64

Petitioner's Brief Before the Court of Appeals,    9/13/2004          Pa 65-99
Tillery v. Horn, 142 F.App'x 66 (3d Cir. 2005)
(No. 03-3616)1




   1
       A copy of Petitioner's brief before the Court of Appeals was provided to him
by his attorney, Michael J. Confusione. However, the copy provided by Mr.
Confusione was unsigned. Petitioner provides it to the Court for reference. The
Appendix to the brief is not included.
         Case:2:20-cv-02675-PBT
        Case    20-1941 Document: 1-1 Page:
                                Document     44 06/05/20
                                         2-4 Filed Date Filed:Page
                                                               05/07/2020
                                                                   3 of 114




Title                                             Date               Page

Opinion of the Court of Appeals,                  7/29/2005          Pa 100-111
Tillery v. Horn, 142 F.App'x 66 (3d Cir. 2005)
(No. 03-3616)

Proposed Second Petition for Relief Pursuant to   5/1/2020           Pa 112-597
28 U.S.C. § 2254 and Consolidated Initial
Memorandum of Law
 Case:2:20-cv-02675-PBT
Case    20-1941 Document: 1-1 Page:
                        Document     45 06/05/20
                                 2-4 Filed Date Filed:Page
                                                       05/07/2020
                                                           4 of 114




                               Pa 1
 Case:2:20-cv-02675-PBT
Case    20-1941 Document: 1-1 Page:
                        Document     46 06/05/20
                                 2-4 Filed Date Filed:Page
                                                       05/07/2020
                                                           5 of 114




                               Pa 2
 Case:2:20-cv-02675-PBT
Case    20-1941 Document: 1-1 Page:
                        Document     47 06/05/20
                                 2-4 Filed Date Filed:Page
                                                       05/07/2020
                                                           6 of 114




                               Pa 3
 Case:2:20-cv-02675-PBT
Case    20-1941 Document: 1-1 Page:
                        Document     48 06/05/20
                                 2-4 Filed Date Filed:Page
                                                       05/07/2020
                                                           7 of 114




                               Pa 4
 Case:2:20-cv-02675-PBT
Case    20-1941 Document: 1-1 Page:
                        Document     49 06/05/20
                                 2-4 Filed Date Filed:Page
                                                       05/07/2020
                                                           8 of 114




                               Pa 5
 Case:2:20-cv-02675-PBT
Case    20-1941 Document: 1-1 Page:
                        Document     50 06/05/20
                                 2-4 Filed Date Filed:Page
                                                       05/07/2020
                                                           9 of 114




                               Pa 6
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      51 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  10 of 114




                              Pa 7
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      52 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  11 of 114




                              Pa 8
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      53 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  12 of 114




                              Pa 9
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      54 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  13 of 114




                              Pa 10
    Case:
   Case   20-1941 Document:
        2:20-cv-02675-PBT    1-1 Page:
                          Document      55 06/05/20
                                   2-4 Filed Date Filed: 05/07/2020
                                                      Page  14 of 114




      Transcript – Video Taped Statement of Emanuel Claitt,
                          August 3, 2016

Emanuel Claitt:

I am Emanuel Claitt and I affirm the truthfulness of my verified declarations
dated May 4, 2016 and June 3, 2016.
      I lied when I testified at the trials of William Franklin in November
1980 and of Major Tillery in 1985 for the murder of Joseph Hollis and
attempted murder of John Pickens on October 22, 1976.
      I wasn’t in the pool hall when Joseph Hollis was shot and killed and
John Pickens shot and injured. I wasn’t anywhere near Joseph Hollis and
John Pickens when they were shot.
      I lied when I testified that Major Tillery and William Franklin were in
the pool hall and shot Hollis and Pickens.
      Everything I testified to at Major Tillery’s trial and William
Franklin’s trial about witnessing an argument between Alfred Clark and
Joseph Hollis, threats made by Major Tillery against John Pickens and the
shootings at the pool hall a few days later was false.
      My testimony was made up while being questioned by homicide
detectives Larry Gerrard, Ernest Gilbert and Lt. Bill Shelton and being
prepped by ADAs Ross, Christie and King to testify against Major Tillery
and William Franklin.
      They worked over my testimony to make sure Major Tillery and
William Franklin were convicted of murder and attempted murder.
      I was in prison in 1980 on serious charges and I had a lot of open
cases. At least three of them were felonies with a lot of years of prison time.



                                       1
                                     Pa 11
    Case:
   Case   20-1941 Document:
        2:20-cv-02675-PBT    1-1 Page:
                          Document      56 06/05/20
                                   2-4 Filed Date Filed: 05/07/2020
                                                      Page  15 of 114




      Detectives and prosecutors ADA Lynn Ross and Barbara Christie
promised if I said that Major Tillery and William Franklin were the shooters
in the 1976 murder of Joseph Hollis and the attempted murder of John
Pickens I wouldn’t get state time in my many pending criminal charges and I
wouldn’t be charged in the murder of Samuel Goodwin, that I had nothing to
do with.
      I was threatened that I would get maximum prison time if I didn’t
cooperate to get Tillery and Franklin.
      The detectives with the knowledge and direction of ADAs Lynn Ross,
Barbara Christie and Roger King promised me leniency, threatened me and
allowed me private time for sex with girlfriends in the homicide interview
rooms and hotel rooms.
      After Franklin’s trial I tried to recant but Lt. Shelton threatened me
and said I would be framed on another murder.
      None of my testimony was true. I falsely testified that on October 22,
1976, I was standing by the door inside the pool hall during the meeting to
prevent anyone from entering or leaving and that both Franklin and Pickens
were in the pool hall.
      I lied when I testified I saw Major Tillery and William Franklin shoot
Pickens and Hollins.
      Before Major Tillery’s trial, detectives instructed me to persuade
Robert Mickens to become a witness against Major Tillery.
      I was put in a police van to ride alone with Mickens back and forth
from homicide up to the county holding prison on State Road, to make it
clear to Mickens that he really had no choice, except to testify against Major
Tillery.



                                         2
                                    Pa 12
    Case:
   Case   20-1941 Document:
        2:20-cv-02675-PBT    1-1 Page:
                          Document      57 06/05/20
                                   2-4 Filed Date Filed: 05/07/2020
                                                      Page  16 of 114




      It was also a lie, known to ADAs Ross, Christie, King that Major
Tillery and George Rose were involved in bombing -firebombings in 1979
and 1980 that I testified to that in August 1985.
      It was also a total fabrication that Major Tillery pulled a gun on me
and threatened to shoot me in Philadelphia in early 1983.
      The police detectives and prosecutors I met with knew I didn’t have
any personal knowledge that Major Tillery and William Franklin were
involved or part of those shootings. They manufactured the lies I gave
against Tillery and Franklin and coached me before the trials.
      I was coached by ADA Barbara Christie before Major Tillery’s trial.
She was worried about my first statement that John Pickens had gone
through a glass door. She coached me to testify about a second door leading
out of the poolroom and that it had been a glass door.
      ADA Christie coached me how to answer the defense attorney’s
questions about whether I had plea deals or any agreements for leniency in
sentencing for all the charges I faced back in 1980 when I first gave a
statement about the shootings of Hollis and Pickens and since then.
      ADA Christie coached me on this like ADA Lynn Ross did before I
testified against William Franklin.
      Back in 1980 when I testified at Franklin’s trial I lied when I said that
the only plea agreement was that my sentences on three cases would run
concurrently. In fact I got one and a half-years.
      In exchange for my false testimony many of my cases were not
prosecuted. I got probation. I was sentenced to just 18 months for fire
bombing and was protected when I was arrested between the time of
Franklin’s and Tillery’s trials.



                                        3
                                      Pa 13
    Case:
   Case   20-1941 Document:
        2:20-cv-02675-PBT    1-1 Page:
                          Document      58 06/05/20
                                   2-4 Filed Date Filed: 05/07/2020
                                                      Page  17 of 114




      At Major Tillery’s trial I testified that there was no plea deal. That
was a lie and ADA Christie knew that. She told me the robbery charge and
other charges would be nolle prossed. And they were.
      At Major Tillery’s trial I was forced by ADA Barbara Christie to
testify about the “black mafia” and that they were run by Black Muslims in
Philadelphia.
      After Major Tillery’s trial I was told I hadn’t done good enough, that I
“straddled the fence.” In 1989 I was convicted of felony charges and spent
13 ½ years in prison for something I didn’t do and framed by the ADA.
      In 2014 I was given help by the prosecution in getting all my bond
judgments dismissed on cases going back over 23 years.
      I testified falsely against Major Tillery and William Franklin because
I was threatened by the police and prosecutors with a murder prosecution for
a crime I didn’t commit. I was promised no state time for crimes I did
commit if I lied.
      I wasn’t willing to tell the truth about the lies I testified to at these
trials and that my false testimony was manufactured by the ADAs and police
until now.
      I gave my verified declarations because I want to free my conscience.
I need to be able to live with myself.
      It has taken me all these years to be willing and able to deal with my
conscience and put aside my fears of retaliation by the police and
prosecution for telling what really happened at those trials.
      I am now ready and willing to testify in court for Major Tillery and
William Franklin and tell the truth, the whole truth, that I lied against them
at their trials, coerced by police and prosecutors. That is the end of the
statement.

                                         4
                                      Pa 14
    Case:
   Case   20-1941 Document:
        2:20-cv-02675-PBT    1-1 Page:
                          Document      59 06/05/20
                                   2-4 Filed Date Filed: 05/07/2020
                                                      Page  18 of 114




Emanuel Claitt: I get so much energy talking to you and knowing that you
are the one that is going to fight the beat to get them out. They deserve to be
out. They didn’t do that crime and I didn’t do the crime that they said I
committed. The same thing I did to them the DA did to me—and got
somebody to lie and I did 13½ years in prison and I lost a lot of time away
from my family. Tillery and Franklin done did triple the time I did and I just
think that they need to be free.
      If right is right, right gonna prevail because the DA knows that they
lied and got me to lie. I want to free my conscience. I can’t live with myself
knowing that I did that.


Transcript checked against Video Taped Statement
By Rachel Wolkenstein




                                       5
                                     Pa 15
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      60 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  19 of 114




                              Pa 16
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      61 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  20 of 114




                              Pa 17
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      62 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  21 of 114




                              Pa 18
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      63 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  22 of 114




                              Pa 19
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      64 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  23 of 114




                              Pa 20
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      65 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  24 of 114




                              Pa 21
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      66 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  25 of 114




                              Pa 22
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      67 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  26 of 114




                              Pa 23
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      68 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  27 of 114




                              Pa 24
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      69 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  28 of 114




                              Pa 25
 Case:
Case   20-1941 Document:
     2:20-cv-02675-PBT    1-1 Page:
                       Document      70 06/05/20
                                2-4 Filed Date Filed: 05/07/2020
                                                   Page  29 of 114




                              Pa 26
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      71 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  30 of 114




                                                                     CLOSED,HABEAS

                         United States District Court
                Eastern District of Pennsylvania (Philadelphia)
              CIVIL DOCKET FOR CASE #: 2:99-cv-06516-BWK


TILLERY v. HORN                                     Date Filed: 12/22/1999
Assigned to: HONORABLE BRUCE W. KAUFFMAN            Date Terminated: 11/04/2008
Demand: $0                                          Jury Demand: None
Case in other court: USCA FOR THE THIRD CIRCUIT,    Nature of Suit: 530 Habeas Corpus:
                    03-03616                        (General)
Cause: 28:2254 Petition for Writ of Habeas Corpus   Jurisdiction: Federal Question
(State)
Petitioner
MAJOR TILLERY                       represented by MAJOR TILLERY
                                                   AM-9786
                                                   SCI HUNTINGDON
                                                   1100 PIKE STREET
                                                   HUNTINGDON, PA 16654-1112
                                                   PRO SE

                                                    EDWARD H. WILEY
                                                    2449 GOLF ROAD
                                                    SUITE #12
                                                    PHILADELPHIA, PA 19131
                                                    484-557-7361
                                                    Email:
                                                    edwardhwileylegal@gmail.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

V.
Respondent
MARTIN HORN                         represented by DAVID CURTIS GLEBE
DEPT. OF PENNA STATE PRISONS                       OFFICE OF THE DISTRICT
                                                   ATTORNEY
                                                   THREE SOUTH PENN SQUARE
                                                   PHILADELPHIA, PA 19107-3499
                                                   Email: DAFed.Lit@phila.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                    JEFFREY M. KRULIK



                                      Pa 27
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      72 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  31 of 114




                                                          OFFICE OF DISCIPLINARY
                                                          COUNSEL
                                                          1601 MARKET STREET
                                                          SUITE 3320
                                                          PHILADELPHIA, PA 19103
                                                          215-560-6296
                                                          Email: JeffreyM.Krulik@pacourts.us
                                                          TERMINATED: 02/18/2003
                                                          LEAD ATTORNEY

                                                          THOMAS W. DOLGENOS
                                                          DISTRICT ATTORNEY'S OFFICE
                                                          THREE SOUTH PENN SQUARE
                                                          PHILADELPHIA, PA 19107-3499
                                                          215-686-5701
                                                          Email: DAFed.Lit@phila.gov
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED


Date Filed   # Docket Text
12/22/1999   1 Relator's petition for writ of habeas corpus (lal) (Entered: 12/22/1999)
12/22/1999      Habeas Corpus Case Management Track. (lal) (Entered: 12/22/1999)
01/19/2000   2 ORDER THAT THE CLERK OF COURT FURNISH PETITIONER WITH
               FORMS FOR FILING A PETITION PURSUANT TO 28 U.S.C. SECTION
               2254 AND BEARING THE ABOVE-CAPTIONED CIVIL ACTION
               NUMBER, AND, IT IS FURTHER ORDERED THAT PETITIONER
               SHALL COMPLETE THESE FORMS AND RETURN THEM TO THE
               CLERK OF COURT WITHIN THIRTY DAYS TOGETHER WITH EITHER
               A CHECK FOR FIVE DOLLARS OR A COMPLETED IN FORMA
               PAUPERIS FORM. ( SIGNED BY JUDGE CLARENCE C. NEWCOMER )
               1/19/00 ENTERED AND COPIES MAILED . (lvj) (Entered: 01/19/2000)
01/24/2000   3 Revised forms returned from petitioner (lvj) (Entered: 01/24/2000)
01/31/2000   4 Memorandum by PETITIONER MAJOR TILLERY in support of habeas
               corpus . (lvj) (Entered: 01/31/2000)
01/31/2000      Filing Fee Paid; filing fee $ 5.00 receipt # 723110 (ajf) (Entered: 02/01/2000)
02/03/2000      Case forwarded to Chief Magistrate Judge James R. Melinson. (ajf) (Entered:
                02/03/2000)
02/04/2000   5 ORDER REFERRING CASE TO MAGISTRATE JUDGE JAMES R.
               MELINSON FOR A REPORT AND RECOMMENDATION. ( SIGNED BY
               JUDGE CLARENCE C. NEWCOMER ) 2/4/00 ENTERED AND COPIES
               MAILED. (lvj) (Entered: 02/04/2000)




                                            Pa 28
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      73 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  32 of 114




02/04/2000   6 ORDER THAT THE DISTRICT ATTORNEY OF PHILA SHALL FILE
               ANSWER WITHIN TWENTY DAYS OF THE DATE OFTHIS ORDER.
               THIS RESPONSE SHALL INCLUDE A MEMORANDUM OF LAW
               CONCERNING THE ISSUES PRESENTED AND ANY DEFENSES, AND
               COPIES OF ALL RELEVANT STATE COURT DECISIONS PLEADINGS,
               NOTES OF TESTIMONY AND DOCKET ENTRIES. ( SIGNED BY
               MAGISTRATE JUDGE JAMES R. MELINSON ) 2/7/00 ENTERED AND
               COPIES MAILED. (lvj) (Entered: 02/07/2000)
02/07/2000   7 ORDER THAT WITHIN THIRTY DAYS PETITIONER MUST FURNISH
               THIS COURT WITH A PHOTOCOPY OF HIS RECEIPT OR IN THE
               ALTERNATIVE SUBMIT AN APPLICATION FOR IN FORMA
               PAUPERIS STATUS OR ELSE THIS ACTION WILL BE DISMISSED.
               ( SIGNED BY JUDGE CLARENCE C. NEWCOMER ) 2/8/00 ENTERED
               AND COPIES MAILED. (lvj) (Entered: 02/08/2000)
02/16/2000   8 MOTION REQUEST BY PETITIONER MAJOR TILLERY FOR
               DISCOVERY , PROOF OF SERVICE. (lvj) (Entered: 02/16/2000)
02/16/2000   9 MOTION BY PETITIONER MAJOR TILLERY TO AMEND HABEAS
               CORPUS PETITION ,PROOF OF SERVICE. (lvj) (Entered: 02/16/2000)
02/23/2000 10 Exhibits C by PETITIONER MAJOR TILLERY in support of petitioner
              habeas corpus, proof of service. (lvj) (Entered: 02/24/2000)
02/24/2000 11 MOTION BY PETITIONER MAJOR TILLERY TO APPOINT COUNSEL ,
              PROOF OF SERVICE. (lvj) (Entered: 02/24/2000)
02/28/2000 12 Records and decisions from petitioner appeals state Pa. (lvj) (Entered:
              02/28/2000)
02/29/2000 13 MOTION BY RESPONDENT MARTIN HORN FOR ENLARGMENT OF
              TIME TO FILE RESPONSE , CERTIFICATE OF SERVICE. (lvj) (Entered:
              02/29/2000)
03/02/2000 14 ORDER THAT RESPONDENTS' TIME FOR FILING A RESPONSE TO
              THE PETITION FOR WRIT OF HABEAS CORPUS IS EXTENDED TO
              APRIL 15, 2000. ( SIGNED BY MAGISTRATE JUDGE JAMES R.
              MELINSON ) 3/3/00 ENTERED AND COPIES MAILED. (lvj) (Entered:
              03/03/2000)
04/07/2000 15 Brief by PETITIONER MAJOR TILLERY in support of petitioner's habeas
              corpus for evidentiary hearing, Certificate of Service. (gn) (Entered:
              04/07/2000)
04/14/2000 16 MOTION BY RESPONDENT MARTIN HORN FOR ENLARGEMENT OF
              TIME TO FILE RESPONSE , CERTIFICATE OF SERVICE. (lvj) (Entered:
              04/17/2000)
04/18/2000 17 ORDER THAT RESPONDENTS' TIME FOR FILING A RESPONSE TO
              THE PETITION FOR WRIT OF HABEAS CORPUS IS EXTENDED TO
              MAY 15 2000. ( SIGNED BY MAGISTRATE JUDGE JAMES R.



                                           Pa 29
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      74 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  33 of 114




                 MELINSON ) 4/19/00 ENTERED AND COPIES MAILED. (lvj) (Entered:
                 04/19/2000)
04/19/2000 18 Inclosed Briefs and Exhibits by PETITIONER MAJOR TILLERY (lvj)
              (Entered: 04/20/2000)
04/20/2000 19 MOTION BY PETITIONER MAJOR TILLERY TO COMPEL
              RESPONDENTS TO ANSWER , CERTIFICATE OF SERVICE. (lvj)
              (Entered: 04/20/2000)
04/24/2000 20 MOTION BY PETITIONER MAJOR TILLERY TO DENY RESPONDENT
              ANYMORE EXTENTION OF TIME , CERTIFICATE OF SERVICE. (lvj)
              (Entered: 04/25/2000)
04/25/2000 21 MOTION BY PETITIONER MAJOR TILLERY TO DENY RESPONDENT
              ANYMORE EXTENTION OF TIME , CERTIFICATE OF SERVICE. (lvj)
              (Entered: 04/25/2000)
05/15/2000 22 MOTION BY RESPONDENT MARTIN HORN FOR ENLARGMENT OF
              TIME TO FILE RESPONSE , CERTIFICATE OF SERVICE. (lvj) (Entered:
              05/16/2000)
05/18/2000 23 ORDER THAT RESPONDENTS' TIME FOR FILING A RESPONSE TO
              THE PETITION FOR WRIT OF HABEAS CORPUS IS EXTENDED TO
              6/14/00. ( SIGNED BY MAGISTRATE JUDGE JAMES R. MELINSON )
              5/19/00 ENTERED AND COPIES MAILED (lvj) (Entered: 05/19/2000)
05/22/2000 24 Response (appeal) by PETITIONER MAJOR TILLERY to the Court to deny
              respondents another enlargement of time, cert of service. (gm) (Entered:
              05/22/2000)
05/22/2000 25 Letter from plff dated 5/17/00 re: certain facts (lvj) (Entered: 05/23/2000)
05/25/2000 26 Question by PETITIONER MAJOR TILLERY on extension (lvj) (Entered:
              05/25/2000)
06/14/2000 27 Letter from petitioner dated 6/10/00 re: certain facts (lvj) (Entered:
              06/14/2000)
06/14/2000 28 MOTION BY RESPONDENT MARTIN HORN, UNREPRESENTED
              PARTY DA OF PHILA., UNREPRESENTED PARTY ATTY GEN OF PA,
              UNREPRESENTED PARTY MARTIN L. HORN FOR ENLARGMENT OF
              TIME TO FILE RESPONSE , CERTIFICATE OF SERVICE. (lvj) (Entered:
              06/15/2000)
06/20/2000 29 ORDER THAT RESPONDENTS' TIME FOR FILING A RESPONSE TO
              THE PETITION FOR WRIT OF HABEAS CORPUS IS EXTENDED TO
              JUNE 21, 2000. (SIGNED BY MAGISTRATE JUDGE JAMES R.
              MELINSON) 6/21/00 ENTERED AND COPIES MAILED. (dt) (Entered:
              06/21/2000)
06/21/2000 30 Respondent's Answer to Motion to Amend Habeas Corpus Petition, Certificate
              of Service. (dt) (Entered: 06/22/2000)



                                             Pa 30
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      75 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  34 of 114




06/21/2000 31 Response by RESPONDENT MARTIN HORN to Petition for Writ of Habeas
              Corpus (ph) (Entered: 06/22/2000)
06/23/2000 32 MOTION by PETITIONER MAJOR TILLERY TO WITHDRAW MOTION
              TO AMEND HABEAS CORPUS PETITION , CERTIFICATE OF
              SERVICE. (md) (Entered: 06/23/2000)
06/23/2000 33 MOTION by PETITIONER MAJOR TILLERY TO WITHDRAW
              AMENDED PETITION , CERTIFICATE OF SERVICE. (jl) (Entered:
              06/23/2000)
06/28/2000 34 Response by PETITIONER MAJOR TILLERY to the Answer the
              Respondents submitted to Petitioners Habeas Corpus, Certificate of Service.
              (fh) (Entered: 06/28/2000)
06/29/2000 35 Response by PETITIONER MAJOR TILLERY to the answer the
              RESPONDENTS submitted to PETITIONERS habeas corpus, Certificate of
              Service. (fb) (Entered: 06/29/2000)
09/15/2000 36 ORDER THAT PETITIONER'S MOTIONS FOR DISCOVERY AND
              APPOINTMENT OF COUNSEL ARE DENIED. PETITIONER'S MOTIONS
              TO COMPEL RESPONDENTS TO ANSWER AND TO DENY
              RESPONDENT EXTENSION OF TIME ARE DENIED AS MOOT.
              PETITIONER'S MOTIONS TO WITHDRAW HIS MOTION TO AMEND
              HIS HABEAS CORPUS PETITION AND TO WITHDRAW HIS
              AMENDED PETITION ARE GRANTED. RESPONDENTS' MOTION FOR
              ENLARGMENT OF TIME TO FILE RESPONSE IS GRANTED NUNC
              PRO TUNC. ( SIGNED BY MAGISTRATE JUDGE JAMES R.
              MELINSON ) 9/18/00 ENTERED AND COPIES MAILED . (lvj) (Entered:
              09/18/2000)
09/19/2000 37 REPORT AND RECOMMENDATION OF MAGISTRATE JUDGE JAMES
              R. MELINSON THAT THE PET FOR A WRIT OF HABEAS CORPUS BE
              DENIED WITH PREJUDICE. IT IS FURTHER RECOMMENDED THAT
              THERE IS NO PROBABLE CAUSE TO ISSUE A CERTIFICATE OF
              APPEALABILITY. CASE NO LONGER REFERRED TO MAGISTRATE
              JUDGE JAMES R. MELINSON 9/19/00 ENTERED AND COPIES
              MAILED. (gm) (Entered: 09/19/2000)
09/27/2000 38 Objection by PETITIONER MAJOR TILLERY to [37-1] report and
              recommendations , Certificate of Service. (lvj) (Entered: 09/27/2000)
10/04/2000 39 Response to Petitioner's objection by RESPONDENT MARTIN HORN to the
              Magistrate Judge's report and recommendations, certificate of service. (lvj)
              (Entered: 10/05/2000)
10/30/2000 40 ORDER THAT THE REPORT AND RECOMMENDATION IS APPROVED
              AND ADOPTED. THE PETITION FOR A WRIT OF HABEAS CORPUS IS
              DISMISSED. A CERTIFICATE OF APPEALABILITY IS DENIED.
              ( SIGNED BY JUDGE CLARENCE C. NEWCOMER ) 10/31/00 ENTERED
              AND COPIES MAILED. (lvj) (Entered: 10/31/2000)



                                           Pa 31
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      76 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  35 of 114




10/30/2000       Case closed (kv) (Entered: 11/01/2000)
11/08/2000 41 Notice of appeal by PETITIONER MAJOR TILLERY . . Copies to: JUDGE
              CLARENCE C. NEWCOMER , Clerk USCA, Appeals Clerk, and THOMAS
              W. DOLGENOS, JEFFREY M. KRULIK , certificate of service. (lvj)
              (Entered: 11/13/2000)
11/09/2000 42 Copy of Clerk's notice to USCA re: [41-1] appeal . (lvj) (Entered: 11/13/2000)
11/13/2000 43 MOTION BY PETITIONER MAJOR TILLERY TO SUBMIT
              INTERROGATORIES TO TRIAL ATTORNEY MR. JOSEPH
              SANTAGUIDA, ESQ. , CERTIFICATE OF SERVICE. (gm) (Entered:
              11/14/2000)
11/14/2000 44 ORDER THAT PETITIONER'S MOTION TO SUBMIT
              INTERROGATORIES TO TRIAL ATTORNEY MR. JOSEPH
              SANTAGUIDA, ESQ. IS DENIED AS MOOT, ETC. ( SIGNED BY JUDGE
              CLARENCE C. NEWCOMER ) 11/15/00 ENTERED AND COPIES
              MAILED . (lvj) (Entered: 11/15/2000)
11/15/2000       CERTIFIED AND TRANSMITTED RECORD ON APPEAL TO U.S.
                 COURT OF APPEALS. (Pleading #23 not included). (jpd) (Entered:
                 11/15/2000)
11/24/2000       Notice of Docketing ROA from USCA Re: [41-1] appeal USCA NUMBER:
                 00-3818 . 11/22/00 (lvj) (Entered: 11/27/2000)
11/24/2000       USCA appeal fees received $ 105.00 (ajf) (Entered: 11/27/2000)
08/23/2002 45 Certified copy of order from USCA dated: 8/21/02 TERMINATING [41-1]
              appeal. The appellant's request for a certificate of appealability filed pursaunt
              to 28 u.s.c. section 2253(c)(1) is hereby granted. This matter is remanded to
              the district court for further proceedings. (lvj) (Entered: 08/27/2002)
08/23/2002       Record on appeal returned from U.S. Court of Appeals and forwarded to
                 record room. (lvj) (Entered: 08/27/2002)
10/07/2002 46 Notice of change of address by MAJOR TILLERY (lvj) (Entered: 10/08/2002)
12/24/2002 47 Notice of change of address by MAJOR TILLERY, cert of service. (gm)
              (Entered: 12/26/2002)
01/07/2003 48 Notice of change of address by MAJOR TILLERY, proof of service. (fb)
              (Entered: 01/08/2003)
01/15/2003 49 ORDER THAT A HEARING ON PETITIONER'S CONFLICT OF
              INTEREST CLAIM SHALL BE HELD BEFORE THIS COURT ON 2/20/03
              AT 10:00, ETC. ( SIGNED BY JUDGE CLARENCE C. NEWCOMER )
              1/16/03 ENTERED AND COPIES MAILED. (lvj) (Entered: 01/16/2003)
02/06/2003 50 ORDER THAT THE WARDEN OF SCI HUNTINGDON PRODUCE THE
              BODY OF MAJOR TILLERY ON 2/20/03 AT 10:00 TO APPEAR FOR A
              CIVIL HEARING, ETC. ( SIGNED BY JUDGE CLARENCE C.




                                             Pa 32
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      77 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  36 of 114




                NEWCOMER ) 2/7/03 ENTERED AND COPIES MAILED AND FAXED.
                (lvj) (Entered: 02/07/2003)
02/12/2003 51 Certificate of service by RESPONDENT MARTIN HORN that copy of letter
              attached was served upon petition by mail (lvj) (Entered: 02/13/2003)
02/12/2003 53 MOTION BY PETITIONER MAJOR TILLERY FOR CONTINUANCE ,
              VERIFICATION, CERTIFICATE OF SERVICE. (lvj) (Entered: 02/14/2003)
02/13/2003 52 Appearance of EDWARD H. WILEY for PETITIONER MAJOR TILLERY
              (jpd) (Entered: 02/14/2003)
02/14/2003 54 Appearance of DAVID CURTIS GLEBE for RESPONDENT MARTIN
              HORN, Certificate of Service. (fb) (Entered: 02/18/2003)
02/14/2003 55 Withdrawal of appearance by JEFFREY M. KRULIK for RESPONDENT
              MARTIN HORN, certificate of service. (fb) (Entered: 02/18/2003)
02/19/2003 56 ORDER THAT PETITIONER'S UNOPPOSED MOTION FOR
              CONTINUANCE IS GRANTED. THE HEARING SCHEDULED FOR
              2/20/03 SHALL NOW BE HELD ON 3/24/03 AT 2:00 ( SIGNED BY
              JUDGE CLARENCE C. NEWCOMER ) 2/20/03 ENTERED AND COPIES
              MAILED. (lvj) (Entered: 02/20/2003)
02/26/2003 57 Certificate of service by RESPONDENT MARTIN HORN that copy of
              request that the court schedule a pre-hearing conference was served upon
              counsel for petitioner by u.s. mail. (lvj) (Entered: 02/28/2003)
03/17/2003 58 MOTION by RESPONDENT MARTIN HORN FOR CONTINUANCE OF
              HEARING ON REMAND FROM THIRD CIRCUIT COURT OF APPEALS ,
              CERTIFICATE OF SERVICE. (jpd) (Entered: 03/18/2003)
03/19/2003 59 MOTION WITH MEMORANDUM IN SUPPORT by RESPONDENT
              MARTIN HORN FOR ORDER LIMITING SCOPE OF REMAND
              HEARING TO ISSUES PROPERLY BEFORE THE COURT UNDER
              AMNDED HABEAS STATUTE , CERTIFICATE OF SERVICE. (np)
              (Entered: 03/19/2003)
03/21/2003 60 ORDER THAT RESPONDENTS' UNOPPOSED MOTION FOR
              CONTINUANCE OF HEARING ON REMAND FROM THIRD CIRCUIT
              COURT OF APPEALS IS GRANTED. THE REMAND HEARING SHALL
              BE RE-SCHEDULED TO TAKE PLACE ON 4/23/03 AT 10:00 ( SIGNED
              BY JUDGE CLARENCE C. NEWCOMER ) 3/24/03 ENTERED AND
              COPIES MAILED. (lvj) (Entered: 03/24/2003)
04/10/2003 61 ORDER THAT RESPONDENT'S MOTION FOR ORDER LIMITING
              SCOPE OF REMAND HEARING TO ISSUES PROPERLY BEFORE THE
              COURT UNDER AMNDED HABEAS STATUTE IS GRANTED IN PART
              AND DENIED IN PART, ETC. ( SIGNED BY JUDGE CLARENCE C.
              NEWCOMER ) 4/11/03 ENTERED AND COPIES MAILED. (lvj) (Entered:
              04/11/2003)




                                          Pa 33
      Case:
     Case   20-1941 Document:
          2:20-cv-02675-PBT    1-1 Page:
                            Document      78 06/05/20
                                     2-4 Filed Date Filed: 05/07/2020
                                                        Page  37 of 114




04/11/2003 62 ORDER THAT THE WARDEN OF SCI HUNTINGDON PRODUCE THE
              BODY OF MAJOR GEORGE TILLERY ON 4/23/03 AT 10:00 TO APPEAR
              FOR EVIDENTIARY HEARING, ETC. ( SIGNED BY JUDGE CLARENCE
              C. NEWCOMER ) 4/14/03 ENTERED AND COPIES MAILED. (lvj)
              (Entered: 04/14/2003)
04/17/2003 63 MOTION BY PETITIONER MAJOR TILLERY FOR EXTENTION OF
              TIME TO ALLOWED PETITIONER TO MAKE MOTIONS TO THE
              COURT OF APPEALS TO CLARIFIED ITS GRANTING OF A C.O.A. TO
              HAVE A EVIDENUARY HEARING FOR CONFLICT OF INTEREST ,
              CERTIFICATE OF SERVICE. (lvj) (Entered: 04/17/2003)
04/17/2003 64 MOTION BY PETITIONER MAJOR TILLERY FOR RELIEF UNDER
              RULE 60 AND TO AMEND THE COURT ORDER TO GRANT IN PART
              THAT NO EVIDENCE BE ALLOWED TO BE PRESENTED AT HIS
              HEARING ON 4/23/03 , AND FOR APPOINTMENT OF COUNSEL ,
              CERTIFICATE OF SERVICE. (lvj) (Entered: 04/17/2003)
04/21/2003 65 ORDER THAT PETITIONER'S MOTION FOR AN EXTENSION OF TIME
              AND MOTION FOR RELIEF ARE DENIED, ETC. ( SIGNED BY JUDGE
              CLARENCE C. NEWCOMER ) 4/22/03 ENTERED AND COPIES MAILED
              AND FAXED. (lvj) (Entered: 04/22/2003)
04/24/2003 66 ORDER THAT A HEARING WILL BE HELD ON 5/14/03 AT 10:00. SAID
              HEARING WILL FOCUS ON WHETHER THE PETITIONER CAN SHOW
              CAUSE AND PREJUDICE OR THAT A MISCARRIAGE OF JUSTICE
              WILL RESULT SHOULD THIS COURT FIND THAT PETITIONER'S
              CLAIM OF INEFFECTIVE ASSISTANCE OF COUNSEL IS
              UNREVIEWABLE BY THIS COURT ( SIGNED BY JUDGE CLARENCE
              C. NEWCOMER ) 4/25/03 ENTERED AND COPIES MAILED. (mbh)
              (Entered: 04/25/2003)
04/25/2003 67 ORDER THAT THE WARDEN OF SCI GRATERFORD PRODUCE THE
              BODY OF MAJOR TILLERY ON 5/14/03 AT 10:00 TO APPEAR FOR
              CIVIL HEARING, ETC. ( SIGNED BY JUDGE CLARENCE C.
              NEWCOMER ) 4/28/03 ENTERED AND COPIES MAILED. (lvj) (Entered:
              04/28/2003)
05/14/2003 68 Memorandum of law by RESPONDENT MARTIN HORN REGARDING
              PETITIONER'S POSSIBLE SHOWING OF EXCUSE FOR PROCEDURAL
              DEFAULT , Certificate of Service. (jpd) (Entered: 05/14/2003)
05/15/2003 69 ORDER THAT A HEARING ON THE CONFLICK OF INTEREST CLAIM
              SHALL BE RESCHEDULED FOR 10:30 ON 5/28/03. ( SIGNED BY
              JUDGE CLARENCE C. NEWCOMER ) 5/15/03 ENTERED AND COPIES
              MAILED . (afm) (Entered: 05/15/2003)
05/21/2003 70 ORDER THAT THE WARDEN OF SCI GRATERFORD PRODUCE
              BEFORE THIS COURT MAJOR TILLERY ON 5/28/03 AT 10:30 TO
              APPEAR FOR A CIVIL HEARING. IMMEDIATELY UPON




                                   Pa 34
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      79 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  38 of 114




               TERMINATION OF THE PROCEEDINGS, HE SHALL BE DELIVERED
               INTO THE CUSTODY OF THE SAID SUPERINTENDENT OF SAID
               INSTITUTION ( SIGNED BY JUDGE CLARENCE C. NEWCOMER )
               5/22/03 ENTERED AND COPIES MAILED AND FAXED BY
               CHAMBERS. (mbh) (Entered: 05/22/2003)
05/29/2003 71 Minute Entry DATED 5/28/03 re:Evidentiary Hearing. Court Reporter:
              ROTHSCHILD. counsel addressed the court. witnesses sworn; The court will
              issued its opinion in due course. (lvj, ) (Entered: 05/30/2003)
06/04/2003 72 TRANSCRIPT of Proceedings Hearing held on 5/28/03 before Judge
              NEWCOMER. Court Reporter: SIDNEY ROTHCHILD. (jl, ) (Entered:
              06/04/2003)
06/05/2003 73 MOTION FOR APPOINTMENT OF COUNSEL FILED BY MAJOR
              TILLERY, PROOF OF SERVICE.(lvj, ) (Entered: 06/05/2003)
06/11/2003 74 ORDER THAT PETITIONER'S MOTION FOR APPOINTMENT OF
              COUNSEL IS DENIED. SIGNED BY JUDGE CLARENCE C.
              NEWCOMER ON 6/10/2003. 6/12/2003 ENTERED AND COPIES MAILED.
              (mbh, ) (Entered: 06/12/2003)
07/11/2003 75 Transcript of Proceedings held on 4/23/2003 before Judge Clarence C.
              Newcomer. Court Reporter: ESR Operator. (mbh, ) (Entered: 07/14/2003)
07/21/2003 76 Request by MAJOR TILLERY for transcripts to hearing. (lvj, ) (Entered:
              07/22/2003)
07/25/2003 77 ORDER THAT PETITIONER BE GIVEN THE TRANSCRIPTS FROM THE
              HEARINGS OF APRIL 23, 2003 AND MAY 28, 2003. SIGNED BY JUDGE
              CLARENCE C. NEWCOMER ON 7/25/03. 7/28/03 ENTERED AND
              COPIES MAILED.(lvj, ) (Entered: 07/28/2003)
07/29/2003 78 ORDER THAT THIS COURT'S 10/30/2000 ORDER APPROVING AND
              ADOPTING U.S. MAGISTRATE MELINSON'S REPORT AND
              RECOMMENDATION IS REAFFIRMED. SIGNED BY JUDGE
              CLARENCE C. NEWCOMER ON 7/28/2003. 7/30/2003 ENTERED AND
              COPIES MAILED.(mbh, ) (Entered: 07/30/2003)
08/07/2003 79 MOTION TO MAKE ADDITIONAL FINDINGS OF FACT/ALTER/OR
              AMEND JUDGMENT FILED BY MAJOR TILLERY,CERTIFICATE OF
              SERVICE.(lvj, ) (Entered: 08/07/2003)
08/08/2003 81 NOTICE OF APPEAL as to 78 Order by MAJOR TILLERY. Copies to Judge,
              Clerk USCA, Appeals Clerk and THOMAS W. DOLGENOS, DAVID
              CURTIS GLEBE, EDWARD H. WILEY (lvj, ) (Entered: 08/28/2003)
08/25/2003 80 MOTION TO AMEND AND SUPPLEMENT, MOTION TO MAKE
              ADDITIONAL FINDINGS OF FACT/ALTER/OR AMEND JUDGMENT
              ON REMAND OF HABEAS CORPUS PLEADINGS FILED BY MAJOR
              TILLERY,CERTIFICATE OF SERVICE.(lvj, ) (Entered: 08/26/2003)




                                         Pa 35
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      80 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  39 of 114




08/27/2003 82 Clerk's Notice to USCA re 81 Notice of Appeal: (lvj, ) (Entered: 08/28/2003)
09/02/2003      Certified and Transmitted Record on Appeal to US Court of Appeals.
                (Pleadings #45,46,57,59,79,80 not included). (mac, ) (Entered: 09/02/2003)
09/03/2003      NOTICE of Docketing Record on Appeal from USCA re 81 Notice of Appeal
                filed by MAJOR TILLERY. USCA Case Number 03-3616 (lvj, ) (Entered:
                09/04/2003)
09/08/2003 83 Certified Copy of Order from USCA that the above-entitled appeal is stayed
              pending disposition of the motion, etc. it should be noted that appellate review
              of the district court's decision regarding the post-decision motion requires the
              party to file an amended notice of appeal within the time prescribed by rule 4,
              fed.r. app. p. measured from the entry of the order disposing of the last
              outstanding post-decision motion. (lvj, ) (Entered: 09/09/2003)
09/11/2003 84 Response to Petitioner's Motions to Supplement Facts and Amend
              Judgement by RESPONDENT MARTIN HORN, Certificate of Service.
              (DOLGENOS, THOMAS) Modified on 9/17/2003 (fh) (Entered: 09/11/2003)
10/09/2003 85 ORDER THAT PETITIONER'S MOTION TO MAKE ADDITIONAL
              FINDINGS OF FACT/ALTER OR AMEND JUDGMENT IS DENIED.
              SIGNED BY JUDGE CLARENCE C. NEWCOMER ON
              10/9/2003.10/9/2003 ENTERED AND COPIES MAILED. (mbh, ) (Entered:
              10/09/2003)
10/22/2003      USCA Appeal Fees received $ 105 receipt number 898645 re 81 Notice of
                Appeal filed by MAJOR TILLERY (lvj, ) (Entered: 10/23/2003)
10/23/2003 86 AMENDMENT by MAJOR TILLERY. Amendment to 81 Notice of Appeal.
              (lvj, ) (Entered: 11/19/2003)
06/16/2004 87 Certified Copy of Order from USCA THAT THE FOREGOING MOTION
              TO PROCEEDIN FORMA PAUPERIS IS GRANTED FOR THE
              PURPOSES OF THE APPOINTMENT OF COUNSEL SHOULD THE
              REQUEST FOR A CERTIFICATE OF APPEALABILITY AND MOTION
              FOR APPOINTMENT OF COUNSE BE GRANTED BY THE COURT. (jpd)
              (Entered: 06/17/2004)
07/23/2004 88 ORDER of USCA as to 81 Notice of Appeal filed by MAJOR TILLERY. The
              foregoing application for a certificate of appealability is granted and counsel
              will be appointed. (mbh, ) (Entered: 07/26/2004)
08/23/2005 89 ORDER of USCA as to 81 Notice of Appeal filed by MAJOR TILLERY that
              the judgment of the district court entered on July 30, 2003 be and the same
              hereby is affirmed. All of the above in accordance with the opinion of this
              court. Costs taxed against appellant. (lvj, ) (Entered: 08/23/2005)
08/23/2005      Appeal Record Returned: 81 Notice of Appeal (lvj, ) (Entered: 08/23/2005)
10/14/2008 90 AMENDED MOTION FOR RELIEF FROM JUDGMENT FILED BY
              MAJOR TILLERY..(lvj, ) (Entered: 10/14/2008)




                                            Pa 36
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      81 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  40 of 114




10/17/2008 91 ORDER THAT THIS CASE IS REASSIGNED FROM HONORABLE
              CLARENCE C. NEWCOMER TO HONORABLE BRUCE W. KAUFFMAN
              FOR ALL FURTHER PROCEEDINGS. SIGNED BY MICHAEL E. KUNZ,
              CLERK OF COURT ON 10/17/08. 10/17/08 ENTERED AND COPIES
              MAILED, E-MAILED AND FAXED.(lvj, ) (Entered: 10/17/2008)
11/03/2008 92 ORDER THAT THE DEFT'S MOTION FOR RELIEF FROM JUDGMENT
              IS DENIED.. SIGNED BY HONORABLE BRUCE W. KAUFFMAN ON
              10/31/08.11/3/08 ENTERED AND COPIES MAILED, E-MAILED AND
              FAXED.(lvj, ) (Entered: 11/03/2008)
11/03/2008 93 ORDER THAT THE MOTION FOR RELIEF FROM JUDGMENT IS
              DISMISSED WIHTOUT PREJUDICE FOR LACK OF SUBJECT MATTER
              JURISDICTION; AND THE CLERK OF COURT SHALL MARK THIS
              MATTER CLOSED.. SIGNED BY HONORABLE PETRESE B. TUCKER
              ON 10/31/08. 11/4/08 ENTERED AND COPIES MAILED, E-MAILED AND
              FAXED.(lvj, ) (Entered: 11/04/2008)
11/10/2008    Copy of order dated 10/31/08 to plff returned by u.s. postal service re: released
              (lvj, ) (Entered: 11/12/2008)




                                          Pa 37
     Case:
    Case
     Case  20-1941 Document:
         2:20-cv-02675-PBT
           2:99-cv-06516-BWK  1-1 Page:
                           Document
                             Document     82
                                    2-478Filed
                                           Filed Date Filed:
                                               06/05/20
                                                 07/29/03    05/07/2020
                                                          Page
                                                             Page
                                                                411of
                                                                    of114
                                                                      2



                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAJOR TILLERY                      :           CIVIL ACTION
                                   :
     Petitioner                    :
                                   :
     v.                            :
                                   :
MARTIN HORN, at al.                :
                                   :           NO.    99-6516
                                   :
     Respondent                    :
                                   :

                                O R D E R

            AND NOW, this      day of July, 2003, upon

reconsideration of Petitioner’s Habeas Petition it is hereby

ORDERED that this Court’s October 30, 2000, Order approving and

adopting U.S. Magistrate Melinson’s Report and Recommendation is

reaffirmed.

            Pursuant to the Circuit Court’s August 23, 2003, Order,

this Court held hearings on April 23, 2003 and May 28, 2003, at

which time Petitioner, who was represented by counsel, was given

ample opportunity to present evidence showing that this Court

erred in its denial of his ineffective assistance of counsel

claim.    Petitioner failed to present any evidence whatsoever to

satisfy the two prong requirement that the witness, Petitioner

claims should have been called at trial, (1) was available to

testify at the time of trial and (2) would have been beneficial

to the defense.    Therefore, pursuant to Zettlemoyer v. Fulcomer,

923 F.3d 284, 298 (3d. Cir. 1991) and Lewis v. Mazurkiewicz, 915

                                       1



                                   Pa 38
     Case:
     Case
    Case   20-1941 Document:
           2:99-cv-06516-BWK
         2:20-cv-02675-PBT    1-1 Page:
                             Document
                           Document       83
                                    2-478Filed
                                           Filed Date Filed:
                                                 07/29/03
                                               06/05/20      05/07/2020
                                                             Page
                                                          Page  422of
                                                                    of114
                                                                      2



F.2d 106, 115 (3d Cir. 1990), Petitioner’s claim must fail.                 The

Circuit Court is directed to page 58 of the May 28, 2003,

transcript.   Here, Petitioner’s counsel freely admits that

Petitioner was unable to show that the witness in question was

able to testify.    In addition, despite calling Petitioner’s trial

counsel to the stand, Petitioner was unable to show that the

witness’ testimony would have strengthened his case.




          AND IT IS SO ORDERED.



                                         _______________________________
                                         Clarence C. Newcomer, S.J.




                                     2



                                   Pa 39
     Case:
    Case
     Case  20-1941 Document:
         2:20-cv-02675-PBT
           2:99-cv-06516-BWK  1-1 Page:
                           Document
                             Document     84
                                    2-474Filed
                                           Filed Date Filed:
                                               06/05/20
                                                 06/11/03    05/07/2020
                                                          Page
                                                             Page
                                                                431of
                                                                    of114
                                                                      1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAJOR TILLERY                      :             CIVIL ACTION
                                   :
     Petitioner                    :
                                   :
     v.                            :
                                   :
MARTIN HORN, at al.                :
                                   :             NO.   99-6516
                                   :
     Respondent                    :
                                   :

                                O R D E R

          AND NOW, this        day of June, 2003, upon consideration

of Petitioner’s Motion for Appointment of Counsel (Document 73),

it is hereby ORDERED that said Motion is DENIED.



          AND IT IS SO ORDERED.



                                           _______________________________
                                           Clarence C. Newcomer, S.J.




                                       1



                                   Pa 40
    Case:
   Case
    Case  20-1941 Document:
        2:20-cv-02675-PBT
          2:99-cv-06516-BWK  1-1 Page:
                          Document
                            Document     85
                                   2-484Filed
                                          Filed Date Filed:
                                              06/05/20
                                                09/11/03    05/07/2020
                                                         Page
                                                            Page
                                                               441of
                                                                   of114
                                                                     5




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA



MAJOR TILLERY,                        :
    Petitioner,                       :            HABEAS CASE
                                      :
      v.                              :            No. 99-CV-6516
                                      :
MARTIN HORN, et al.,                  :
   Respondents.                       :


   RESPONDENTS’ ANSWER TO PETITIONER’S MOTIONS TO
       SUPPLEMENT FACTS AND AMEND JUDGMENT

      LYNNE ABRAHAM, District Attorney of Philadelphia County, by

DAVID CURTIS GLEBE, Assistant District Attorney, and THOMAS W.

DOLGENOS, Chief, Federal Litigation, on behalf of respondents in the

captioned habeas case, respectfully requests that this Court deny petitioner’s

post-hearing motions, for the following reasons.

      After the remand of this case by the Third Circuit Court of Appeals,

this Court entered an order in January of 2003, scheduling a hearing on

petitioner’s procedurally defaulted ineffectiveness claim.          Petitioner

thereafter retained counsel, who promptly asked that the scheduled hearing

be continued so that he could familiarize himself with the case and otherwise

prepare for the hearing. This Court eventually conducted two hearings in

this case, on April 23, 2003, and May 28, 2003, during which petitioner as

                                      1
                                    Pa 41
    Case:
   Case
    Case  20-1941 Document:
        2:20-cv-02675-PBT
          2:99-cv-06516-BWK  1-1 Page:
                          Document
                            Document     86
                                   2-484Filed
                                          Filed Date Filed:
                                              06/05/20
                                                09/11/03    05/07/2020
                                                         Page
                                                            Page
                                                               452of
                                                                   of114
                                                                     5




well as his former trial counsel testified. On July 28, 2003, this Court

entered an order reaffirming, approving, and adopting the original

recommendation of the magistrate that petitioner’s application for habeas

relief be denied.

      On August 5, 2003, and August 18, 2003, petitioner filed similar-

looking motions with this Court, requesting that additional findings of fact

be made, and that the Court amend its order of July 28, 2003, rejecting his

petition. Petitioner has also recently filed a notice of appeal to the Third

Circuit, which has now stayed all further action pending this Court’s

disposition of petitioner’s motions. In answer thereto, respondents aver that

petitioner’s current motions are utterly groundless, and should therefore be

dismissed promptly by this Court.

      The record on remand in this case plainly shows that this Court has

already been exceedingly generous to petitioner. To begin with, he and his

former counsel were given additional time to prepare for the scheduled

hearings, and were thereafter provided every opportunity to present all

evidence and argument in support of his contentions. In addition, this Court

was particularly accommodating to petitioner by allowing him to litigate a

procedurally defaulted ineffectiveness claim – without any showing on his

part of “cause” or a “miscarriage of justice” to excuse his default. Further,



                                      2
                                    Pa 42
    Case:
   Case
    Case  20-1941 Document:
        2:20-cv-02675-PBT
          2:99-cv-06516-BWK  1-1 Page:
                          Document
                            Document     87
                                   2-484Filed
                                          Filed Date Filed:
                                              06/05/20
                                                09/11/03    05/07/2020
                                                         Page
                                                            Page
                                                               463of
                                                                   of114
                                                                     5




following     the   two   hearings   this   Court   charitably   evaluated   his

ineffectiveness claim using an applicant-friendly de novo standard of review,

rather than the tougher, state-deferential standard set forth in the amended

habeas statute. See 28 U.S.C. Section 2254(d).

         But despite being permitted to expand the evidentiary record, and

despite such liberal treatment, petitioner was plainly unable to support his

application for relief, as this Court properly concluded in its latest order.

That is, the evidence simply did not support the notion that petitioner’s trial

counsel labored under an impermissible conflict of interest at the time of

trial, nor that any prejudice resulted in any event.       Accordingly, when

petitioner’s legal and factual position is examined in its best possible light,

with every conceivable measure taken in his favor, his position nevertheless

fails.

         Petitioner’s present proffer of an affidavit from his friend William

Franklin – who was convicted of murder arising from the same shooting

incident related to petitioner’s conviction – brings absolutely nothing new to

this Court’s attention. Namely, the fact that petitioner’s counsel represented

John Pickens five years before petitioner’s trial, to which Franklin attests,

does not even imply, much less show, that his counsel was constitutionally

ineffective. Moreover, this fact was already known to this Court and given



                                        3
                                     Pa 43
    Case:
   Case
    Case  20-1941 Document:
        2:20-cv-02675-PBT
          2:99-cv-06516-BWK  1-1 Page:
                          Document
                            Document     88
                                   2-484Filed
                                          Filed Date Filed:
                                              06/05/20
                                                09/11/03    05/07/2020
                                                         Page
                                                            Page
                                                               474of
                                                                   of114
                                                                     5




full consideration.   In addition, the other materials that petitioner has

attached to his motions are similarly not new, and have also been previously

examined by this Court.

      In short, petitioner has failed to present any legitimate reason to

warrant this Court’s supplementation of the factual record, or to amend this

Court’s decision to reaffirm its original findings, which rejected petitioner’s

application for habeas relief. In light of these considerations, respondents

respectfully request that this Court dismiss petitioner’s pending motions

without further proceedings.

                                       Respectfully submitted,



                                       DAVID CURTIS GLEBE
                                       Assistant District Attorney



                                       THOMAS W. DOLGENOS
                                       Chief, Federal Litigation




                                       4
                                    Pa 44
    Case:
   Case
    Case  20-1941 Document:
        2:20-cv-02675-PBT
          2:99-cv-06516-BWK  1-1 Page:
                          Document
                            Document     89
                                   2-484Filed
                                          Filed Date Filed:
                                              06/05/20
                                                09/11/03    05/07/2020
                                                         Page
                                                            Page
                                                               485of
                                                                   of114
                                                                     5




                         CERTIFICATE OF SERVICE

      The undersigned counsel hereby certifies that one copy of the

foregoing was duly served on this date by United States Mail, first class

postage prepaid, upon petitioner at the following address:



                            Mr. Major Tillery
                              No. AM-9786
                            SCI – Huntington
                             1100 Pike Street
                   Huntington, Pennsylvania 16654-1112



                                      __________________________
                                      DAVID CURTIS GLEBE
                                      Assistant District Attorney
                                      1421 Arch Street
                                      Philadelphia, PA 19102
                                      215-686-5706



Date: September 11, 2003




                                      5
                                    Pa 45
     Case:
    Case
     Case  20-1941 Document:
         2:20-cv-02675-PBT
           2:99-cv-06516-BWK  1-1 Page:
                           Document
                             Document     90
                                    2-485Filed
                                           Filed Date Filed:
                                               06/05/20
                                                 10/09/03    05/07/2020
                                                          Page
                                                             Page
                                                                491of
                                                                    of114
                                                                      1



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAJOR TILLERY                      :             CIVIL ACTION
                                   :
     Petitioner                    :
                                   :
     v.                            :
                                   :
MARTIN HORN, at al.                :
                                   :             NO.   99-6516
                                   :
     Respondent                    :
                                   :

                                O R D E R

          AND NOW, this        day of October, 2003, upon

consideration of Petitioner’s Motion to Make Additional Findings

of Fact/Alter or Amend Judgment (Doc. 79 and Doc. 80, treated as

one Motion) and the Respondent’s Reply, it is hereby ORDERED that

said Motion is DENIED.

          Petitioner asks this Court to revisit its ruling of

July 30, 2003.    As Respondents note, Petitioner has not provided

the Court with any new information tending to prove that his

Constitutional rights were infringed.          For this reason,

revisiting this Court’s ruling of July 30, 2003, is not

appropriate.

          AND IT IS SO ORDERED.



                                           _______________________________
                                           Clarence C. Newcomer, S.J.




                                       1



                                   Pa 46
 Case:
Case
 Case  20-1941 Document:
     2:20-cv-02675-PBT
       2:99-cv-06516-BWK  1-1 Page:
                       Document
                         Document     91
                                2-490Filed
                                       Filed Date Filed:
                                           06/05/20
                                             10/14/08    05/07/2020
                                                      Page
                                                         Page
                                                            501of
                                                                of114
                                                                  7




                               Pa 47
 Case:
Case
 Case  20-1941 Document:
     2:20-cv-02675-PBT
       2:99-cv-06516-BWK  1-1 Page:
                       Document
                         Document     92
                                2-490Filed
                                       Filed Date Filed:
                                           06/05/20
                                             10/14/08    05/07/2020
                                                      Page
                                                         Page
                                                            512of
                                                                of114
                                                                  7




                               Pa 48
 Case:
Case
 Case  20-1941 Document:
     2:20-cv-02675-PBT
       2:99-cv-06516-BWK  1-1 Page:
                       Document
                         Document     93
                                2-490Filed
                                       Filed Date Filed:
                                           06/05/20
                                             10/14/08    05/07/2020
                                                      Page
                                                         Page
                                                            523of
                                                                of114
                                                                  7




                               Pa 49
 Case:
Case
 Case  20-1941 Document:
     2:20-cv-02675-PBT
       2:99-cv-06516-BWK  1-1 Page:
                       Document
                         Document     94
                                2-490Filed
                                       Filed Date Filed:
                                           06/05/20
                                             10/14/08    05/07/2020
                                                      Page
                                                         Page
                                                            534of
                                                                of114
                                                                  7




                               Pa 50
 Case:
Case
 Case  20-1941 Document:
     2:20-cv-02675-PBT
       2:99-cv-06516-BWK  1-1 Page:
                       Document
                         Document     95
                                2-490Filed
                                       Filed Date Filed:
                                           06/05/20
                                             10/14/08    05/07/2020
                                                      Page
                                                         Page
                                                            545of
                                                                of114
                                                                  7




                               Pa 51
 Case:
Case
 Case  20-1941 Document:
     2:20-cv-02675-PBT
       2:99-cv-06516-BWK  1-1 Page:
                       Document
                         Document     96
                                2-490Filed
                                       Filed Date Filed:
                                           06/05/20
                                             10/14/08    05/07/2020
                                                      Page
                                                         Page
                                                            556of
                                                                of114
                                                                  7




                               Pa 52
 Case:
Case
 Case  20-1941 Document:
     2:20-cv-02675-PBT
       2:99-cv-06516-BWK  1-1 Page:
                       Document
                         Document     97
                                2-490Filed
                                       Filed Date Filed:
                                           06/05/20
                                             10/14/08    05/07/2020
                                                      Page
                                                         Page
                                                            567of
                                                                of114
                                                                  7




                               Pa 53
       Case:
      Case
       Case  20-1941 Document:
           2:20-cv-02675-PBT
             2:99-cv-06516-BWK  1-1 Page:
                             Document
                               Document     98
                                      2-491Filed
                                             Filed Date Filed:
                                                 06/05/20
                                                   10/17/08    05/07/2020
                                                            Page
                                                               Page
                                                                  571of
                                                                      of114
                                                                        1



              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA




MAJOR TILLERY                            :         CIVIL ACTION
                                         :
                                         :
                                         :
         VS.                             :
                                         :
                                         :
                                         :
MARTIN HORN                              :         NO. 99-6516




                                     ORDER

                   AND NOW, this 17th day of OCTOBER, 2008, in accordance
with the court’s procedure for random reassignment of cases, it is hereby,
                   ORDERED that the above captioned case is reassigned from
the calendar of the late Honorable Clarence C. Newcomer to the calendar of the
Honorable Bruce W. Kauffman.


                                         FOR THE COURT:


                                         HARVEY BARTLE III
                                         Chief Judge
                                         ATTEST:

                                         /s/ Michael E. Kunz
                                         MICHAEL E. KUNZ
                                         Clerk of Court




                                      Pa 54
        Case:
       Case
        Case  20-1941 Document:
            2:20-cv-02675-PBT
              2:99-cv-06516-BWK  1-1 Page:
                              Document
                                Document     99
                                       2-492Filed
                                              Filed Date Filed:
                                                  06/05/20
                                                    11/03/08    05/07/2020
                                                             Page
                                                                Page
                                                                   581of
                                                                       of114
                                                                         1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MAJOR TILLERY                                 :        CIVIL ACTION
                                              :
       v.                                     :        NO. 99-6516
                                              :
MARTIN HORN                                   :

                                             ORDER

               AND NOW, this         31st          day of October, 2008, upon consideration of

Defendant’s Motion For Relief from Judgement (docket no. 90), it is ORDERED that the

Motion is DENIED.1



                                                       BY THE COURT:



                                                       __S/ BRUCE W. KAUFFMAN _
                                                       BRUCE W. KAUFFMAN, J.




       1
                 Petitioner brings this Motion for a rehearing of his habeas corpus petition pursuant
to Federal Civil Rule 60, which allows a rehearing in consideration of “newly discovered
evidence that, with reasonable diligence, could not have been discovered in time to move for a
new trial under Rule 59(b).” Fed. R. Civ. 60(b)(2). The Supreme Court has recognized that Rule
60 applies in habeas corpus cases. See Gonzalez v. Crosby, 545 U.S. 524, 534 (2005). However,
“a motion under Rule 60(b) must be made within a reasonable time--and for reasons [of newly
discovered evidence] no more than a year after the entry of the judgment or order or the date of
the proceeding.” Fed. R. Civ. 60(c)(1). Petitioner filed a Notice of Appeal on July 23, 2004
(docket no. 88) and the district court’s ruling was affirmed August 23, 2005 (docket no. 89).
Petitioner brings the current motion more than a year after the Court ruling on the original habeas
corpus petition and the Third Circuit’s review. Furthermore, the new evidence that Petitioner
proffers is his co-defendant’s post-conviction hearing transcript from October 5, 1998. The
Court is unconvinced that this transcript, with reasonable diligence, could not have been
discovered in time to move for a new trial under Rule 59(b).



                                               Pa 55
 Case:
Case
  Case 20-1941   Document:
     2:20-cv-02675-PBT
       2:99-cv-06516-BWK   1-1 Page:
                       Document
                           Document   100
                                 2-493Filed
                                        Filed Date Filed:
                                            06/05/20
                                              11/03/08    05/07/2020
                                                       Page
                                                        Page 591of
                                                                of114
                                                                   1




                               Pa 56
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     101 06/05/20
                                        2-4 Filed Date Filed: 05/07/2020
                                                           Page  60 of 114




                                        General Docket
                                 Third Circuit Court of Appeals

Court of Appeals Docket #: 00-3818                                       Docketed: 11/22/2000
Nature of Suit: 3530 Habeas Corpus                                        Termed: 02/28/2002
Tillery v. Horn
Appeal From: United States District Court for the Eastern District of
Pennsylvania
Fee Status: Paid
Case Type Information:
  1) civil
  2) private
  3) Habeas Corpus-prisoner
Originating Court Information:
  District: 0313-2 : 2-99-cv-06516
  District Judge: Clarence C. Newcomer, U.S. District Judge
  Date Filed: 12/22/1999
  Date Order/Judgment:           Date Order/Judgment EOD:                Date NOA Filed:
  10/31/2000                     10/31/2000                              11/08/2000
Prior Cases:
   None

Current Cases:
  None


MAJOR G. TILLERY (#AM-9786)                     Major G. Tillery
          Plaintiff - Appellant                 [NTC Pro Se]
                                                Retreat SCI
                                                660 State Route 11
                                                Hunlock Creek, PA 18621
v.

MARTIN HORN, DEPT. OF PENNA STATE Thomas W. Dolgenos, Esq.
PRISONS                           [COR NTC city/county gov]
        Defendant - Appellee      Philadelphia County Office of District Attorney
                                  3 South Penn Square
                                  Philadelphia, PA 19107

                                                Jeffrey M. Krulik, Esq.
                                                Email: jeffreym.krulik@pacourts.us
                                                [COR NTC city/county gov]
                                                Philadelphia County Office of District Attorney
                                                3 South Penn Square
                                                Philadelphia, PA 19107




                                             Pa 57
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     102 06/05/20
                                        2-4 Filed Date Filed: 05/07/2020
                                                           Page  61 of 114




MAJOR TILLERY,

       Appellant


  v.

MARTIN HORN, DEPT. OF PENNA STATE PRISONS



11/22/2000         CIVIL CASE DOCKETED. Notice filed by Major Tillery. (LWC)
                   [Entered: 11/22/2000 11:09 AM]
11/22/2000         RECORD, received. (LWC) [Entered: 11/22/2000 11:21 AM]

11/27/2000         STAFF ATTORNEY LETTER SENT advising case will be submitted to a
                   panel of this Court for a decision on the issuance of certificate of
                   appealability. (TE) [Entered: 11/27/2000 03:31 PM]
11/28/2000         MOTION by Appellant Major Tillery for appointment of counsel, filed.
                   Answer due 12/11/00. Certificate of Service dated 11/27/00. (LWC)
                   [Entered: 12/18/2000 10:59 AM]
11/30/2000         MOTION by Appellant to file fewer copies of documents, filed. Answer
                   due 12/11/00. Certificate of Service dated 11/28/00. (LWC) [Entered:
                   12/18/2000 11:05 AM]
12/08/2000         APPEARANCE from Attorney Jeffrey M. Krulik on behalf of Appellee
                   Martin Horn, filed. (LWC) [Entered: 12/13/2000 09:23 AM]
12/12/2000         MOTION by Appellant for certificate of appealability, filed. Answer due
                   12/22/00. Certificate of Service dated 12/9/00. (LWC) [Entered: 12/18/2000
                   11:33 AM]
12/15/2000         Notice received from district court that the docketing and filing fees have
                   been paid by the appellant on 11/24/00. (LWC) [Entered: 12/15/2000 09:59
                   AM]
12/15/2000         STAFF ATTORNEY'S NONCOMPLIANCE LETTER acknowledging
                   receipt on 11/28/00 of appellant's motion for appointment of counsel, dated
                   11/27/00. No action can be taken regarding appellant's motion for
                   appointment of counsel at this time. The Court is authorized to appoint
                   counsel only for indigent litigants; therefore, when filing a motion for
                   appointment of counsel appellant must also file a motion for leave to appeal
                   in forma pauperis. Appellant shall file affidavit of poverty, which must be
                   served on all opposing parties and a certificate of service must be filed with
                   the Clerk. The above procedures must be completed within fourteen (14)
                   days from the date of this letter. If the Court does not hear from Appellant
                   within this time, the Court will assume that Appellant does not wish for
                   further action to be taken on motion for appointment of counsel. Response
                   due in 14 days. (LWC) [Entered: 12/18/2000 11:15 AM]




                                            Pa 58
      Case:2:20-cv-02675-PBT
     Case    20-1941 Document: 1-1 Page:
                             Document     103 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  62 of 114




12/27/2000     MOTION by Appellant to proceed in forma pauperis for the purpose of
               appointment of counsel, filed. Answer due 01/03/01. Certificate of Service
               dated 12/20/00. (LWC) [Entered: 01/08/2001 12:37 PM]
07/13/2001     MEMORANDUM IN SUPPORT of motion for certificate of appealability
               and Concise Legal Statement on behalf of Appellant, filed. (LWC)
               [Entered: 07/13/2001 01:49 PM]
10/25/2001     Submitted for a certificate of appealability, memorandum in support and
               motion for appointment of counsel Coram: Nygaard, Roth and Barry,
               Circuit Judges. (TYW) [Entered: 02/28/2002 01:42 PM]
02/28/2002     ORDER (Nygaard, Authoring Judge, Roth and Barry, Circuit Judges)
               granting Appellant's request for a certificate of appealability filed pursuant
               to 28 U.S.C. Section 2253(c)(1). This matter is remanded to the District
               Court for further proceedings, filed. DPS-27 (TYW) [Entered: 02/28/2002
               01:46 PM]
03/07/2002     APPEARANCE from Attorney Thomas W. Dolgenos on behalf of Appellee
               Martin Horn, filed. (AWI) [Entered: 03/08/2002 11:34 AM]
03/07/2002     MOTION by Appellee for clarification of the Court's 2/28/02 Order
               granting a certificate of appealability, filed. Answer due 3/20/02. Certificate
               of Service dated 3/7/02. (AWI) [Entered: 03/08/2002 11:36 AM]
08/21/2002     ORDER (Nygaard, Authoring Judge, Roth, and Barry, Circuit Judges)
               Motion by Appellee for clarification is granted. The Court's previous order
               of February 28, 2002 is clarified as follows: A certificate of appealability is
               granted on the Appellant's conflict of interest claim and this matter is
               remanded to the District Court for a hearing on said claim, filed. (LWC)
               [Entered: 08/23/2002 08:21 AM]
08/21/2002     MANDATE ISSUED, filed. (LWC) [Entered: 08/23/2002 08:23 AM]

08/23/2002     RECORD RETURNED. (AGB) [Entered: 08/27/2002 08:10 AM]

04/18/2003     MOTION by Appellant to clarify the Court's order dated 02/28/02 on
               conflict of interest issue, filed. Answer due 04/28/03. Certificate of Service
               dated 4/16/03. (LWC) [Entered: 05/01/2003 09:20 AM]
05/01/2003     ORDER (Clerk) denying Motion by Appellant to Clarify the Court's Order
               Granting C.O.A. on Conflict of Interest Issue. All proceedings in this Court
               concluded with the issuance of the Court's mandate on August 21, 2002.
               Accordingly, this Court does not have authority to interject itself into the
               ongoing proceedings in the District Court by issuing an orderclarifying or
               interpreting it prior order. The Court has no jurisdiction to take any further
               action in regard to this appeal, filed. (LWC) [Entered: 05/01/2003 09:22
               AM]




                                         Pa 59
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     104 06/05/20
                                        2-4 Filed Date Filed: 05/07/2020
                                                           Page  63 of 114




                                        General Docket
                                 Third Circuit Court of Appeals

Court of Appeals Docket #: 03-3616                                      Docketed: 09/02/2003
Nature of Suit: 3530 Habeas Corpus                                       Termed: 07/29/2005
Tillery v. Horn
Appeal From: United States District Court for the Eastern District of
Pennsylvania
Fee Status: Paid
Case Type Information:
  1) civil
  2) private
  3) Habeas Corpus-prisoner
Originating Court Information:
  District: 0313-2 : 2-99-cv-06516
  District Judge: Clarence C. Newcomer, U.S. District Judge
  Date Filed: 12/22/1999
  Date Order/Judgment:           Date Order/Judgment EOD:               Date NOA Filed:
  07/30/2003                     07/30/2003                             08/08/2003
Prior Cases:
   None

Current Cases:
  None


MAJOR G. TILLERY (#AM-9786)                     Michael J. Confusione, Esq.
          Plaintiff - Appellant                 Direct: 800-790-1550
                                                Email: mc@heggelaw.com
                                                Fax: 888-963-8864
                                                [COR NTC CJA appt appeal USCA]
                                                Hegge & Confusione
                                                P.O. Box 366
                                                Mulica Hill, NJ 08062
v.

MARTIN HORN, Dept. of Penna State Prisons David C. Glebe, Esq.
        Defendant - Appellee              [COR NTC city/county gov]
                                          Deceased
                                          Deceased
MAJOR TILLERY,

         Appellant

 v.




                                             Pa 60
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     105 06/05/20
                                        2-4 Filed Date Filed: 05/07/2020
                                                           Page  64 of 114




MARTIN HORN,
Dept. of Penna State Prisons



09/02/2003           CIVIL CASE DOCKETED. Notice filed by Major Tillery. (AWI) [Entered:
                     09/02/2003 03:16 PM]
09/02/2003           RECORD, received. (AWI) [Entered: 09/02/2003 03:17 PM]

09/05/2003           LEGAL DIVISION LETTER SENT advising case will be submitted to a
                     panel of this Court for a decision on the issuance of certificate of
                     appealability. (TE) [Entered: 09/05/2003 02:47 PM]
09/08/2003           CLERK ORDER - RULE 4(a)(4) Stay case pending disposition of post
                     decision motion. Status Report due 10/8/03. (AWI) [Entered: 09/08/2003
                     12:41 PM]
09/08/2003           Certified copy of order to Lower Court. (AWI) [Entered: 09/08/2003 12:43
                     PM]
09/08/2003           APPEARANCE from Attorney David C. Glebe on behalf of Appellee
                     Martin Horn, filed. (AWI) [Entered: 09/08/2003 01:48 PM]
10/07/2003           STATUS REPORT received from Appellant advising the Court that the
                     post decision motion has not been acted on. Status Report due 11/6/03.
                     (AWI) [Entered: 10/07/2003 02:29 PM]
10/10/2003           STATUS REPORT received from Appellee advising the Court that the post
                     decision motion remains pending in District Court. Status Report due
                     11/10/03 . (AWI) [Entered: 10/10/2003 03:40 PM]
10/23/2003           Appellant's document titled, "Amended Notice of Appeal and Request for
                     Certificate of Appealability," which the Court may wish to construe as an
                     application for certificate of appealability, filed. Answer due 11/3/03.
                     Certificate of Service dated 10/19/03. (NF) [Entered: 11/10/2003 03:07
                     PM]
10/27/2003           FINAL STATUS REPORT received from Appellee advising the Court that
                     the post decision motion was denied by order of the District Court. (AWI)
                     [Entered: 11/05/2003 02:52 PM]
11/04/2003           COPY OF DECISION/ORDER of District Court dated 10/9/03 denying
                     motion to make additional findings of fact/alter or amend judgment, filed.
                     (AWI) [Entered: 11/05/2003 02:53 PM]
11/17/2003           MOTION by Appellant for appointment of counsel, filed. Answer due
                     11/24/03. Certificate of Service dated 11/11/03. (AWI) [Entered:
                     11/18/2003 09:43 AM]
11/24/2003           Appellant's document titled, "Concise Legal Statement and Memorandum
                     of Law in Support of Application for Certificate of Appealability", filed.



                                              Pa 61
      Case:2:20-cv-02675-PBT
     Case    20-1941 Document: 1-1 Page:
                             Document     106 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  65 of 114




               Certificate of service date 11/19/03. (NF) [Entered: 12/01/2003 04:42 PM]
05/19/2004     Notice received from district court that the docketing and filing fees have
               been paid by the appellant on 10/22/03. (AWI) [Entered: 05/19/2004 04:11
               PM]
06/03/2004     CLERK LETTER SENT to Appellant requesting that he file a Motion to
               proceed In Forma Pauperis, in support of his Motion for Appointment of
               Counsel, within 14 days of the date of this letter or his motion for
               appointment of counsel will be considered withdrawn. (AWI) [Entered:
               06/03/2004 02:37 PM]
06/10/2004     MOTION by Appellant to proceed in forma pauperis, filed. Answer due
               6/28/04. Clerk's Office served Appellee as of 6/14/04. (AWI) [Entered:
               06/14/2004 11:47 AM]
06/16/2004     ORDER (Clerk) granting motion by Appellant to proceed in forma pauperis
               for the purposes of the appointment of counsel should the request for a
               certificate of appealability and motion for appointment of counsel be
               granted by the Court, filed. (AWI) [Entered: 06/16/2004 02:54 PM]
06/16/2004     Certified copy of order to Lower Court. (AWI) [Entered: 06/16/2004 02:56
               PM]
07/23/2004     ORDER (Nygaard, Authoring Judge, Barry and Smith, Circuit Judges)
               granting application for certificate of appealability and counsel will be
               appointed. The Clerk will issue a briefing schedule. The parties should
               address in their briefs whether Tillery's conflict of interest claim was
               procedurally defaulted, and, if so, whether he can overcome the procedural
               default; and, whether Tillery has shown that Attorney Santaguida operated
               under "(1) an actual conflict of interest that (2) adversely affected counsel's
               performance," Sullivan v. Cuyler, 723 F.2d 1077, 1086 (3d Cir. 1983),
               filed. BPS-166 (AWI) [Entered: 07/23/2004 09:25 AM]
07/23/2004     Certified copy of order to Lower Court. (AWI) [Entered: 07/23/2004 09:32
               AM]
07/23/2004     ORDER appointing Michael J. Confusione, Esq. as CJA counsel to
               represent Appellant, filed. (AWI) [Entered: 07/23/2004 09:33 AM]
07/23/2004     ORDER (Clerk) The Clerk having appointed Michael J. Confusione, Esq.
               as counsel for Appellant under the provisions of the Criminal Justice Act, it
               is hereby ordered that Mr. Confusione shall have a period of 45 days from
               the date of this order to review the record. Prior to the expiration of that 45
               day period, counsel shall advise the Clerk whether additional documents or
               transcripts are necessary. If counsel does not need additional documents or
               transcripts, the Clerk will issue a briefing schedule immediately after the 45
               day review period ends. Counsel shall file the entry of appearance form
               within 14 days of the date of this order, filed. (AWI) [Entered: 07/23/2004
               09:33 AM]




                                         Pa 62
      Case:2:20-cv-02675-PBT
     Case    20-1941 Document: 1-1 Page:
                             Document     107 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  66 of 114




08/04/2004     APPEARANCE from Attorney Michael J. Confusione on behalf of
               Appellant Major Tillery #AM-9786, filed. (AWI) [Entered: 08/06/2004
               11:27 AM]
08/04/2004     INFORMATION STATEMENT on behalf of Appellant Major Tillery
               #AM-9786, received. (AWI) [Entered: 08/06/2004 11:30 AM]
08/04/2004     TRANSCRIPT PURCHASE ORDER (Part I), already on file in the District
               Court Clerk's Office, filed. (AWI) [Entered: 08/06/2004 11:31 AM]
08/06/2004     RECORD, filed. (AWI) [Entered: 08/06/2004 11:31 AM]

08/06/2004     BRIEFING NOTICE ISSUED. Appellant's brief and appendix due 9/15/04.
               (AWI) [Entered: 08/06/2004 11:34 AM]
09/13/2004     MOTION by Pro Se Appellant Major Tillery to file supplemental brief,
               filed. Answer due 9/27/04. Certificate of Service dated 9/13/04. (TE)
               [Entered: 09/14/2004 04:30 PM]
09/13/2004     BRIEF/APPENDIX (vol 1 attached) on behalf of Appellant Major Tillery.
               Pages: 28, Copies: 10, Delivered by mail, filed. Certificate of service date
               9/13/04. (GPK) [Entered: 09/15/2004 03:16 PM]
09/13/2004     APPENDIX on behalf of Appellant Major Tillery. Copies: 4, Volumes: 2
               (vol 1 attached to brief), Delivered by mail, filed. Certificate of service date
               9/13/04. (GPK) [Entered: 09/15/2004 03:17 PM]
09/16/2004     ORDER (Clerk) denying motion to file Supplemental Pro Se Brief by
               Appellant Major Tillery, filed. Third Circuit Local Appellate Rule 31.3
               provides: "Except in those cases in which counsel has filed a motion to
               withdraw under Anders v. California, 386 U.S. 738 (1967), parties
               represented by counsel may not file a brief pro se. If a party sends a pro se
               brief to the court, the clerk shall forward the brief to the party's attorney of
               record. Counsel may choose to include the arguments in his or her brief or
               may in the unusual case file a motion to file a supplemental brief, if
               appropriate." It does not appear that appellant was served with a copy of the
               brief and appendix filed on his behalf by counsel. In this instance only, the
               Clerk will forward a copy of the brief to appellant. Due to the limited
               number of copies available, the Clerk will be unable to provide appellant
               with a copy of volume 2 of the appendix. (TE) [Entered: 09/16/2004 04:26
               PM]
10/08/2004     MOTION by Appellee for extension of time to file brief until 11/5/04, filed.
               Answer due 10/25/04. Certificate of Service dated 10/8/04. (AWI)
               [Entered: 10/12/2004 02:50 PM]
10/14/2004     ORDER (Clerk) granting motion by Appellee for extension of time to file
               brief. Appellee's brief shall be filed and served on or before 11/5/04, filed.
               (AWI) [Entered: 10/14/2004 03:37 PM]
11/05/2004     BRIEF on behalf of Appellee Martin Horn, Copies: 10, Pages: 35, Word
               Count: 6,508, delivered by mail, filed. Certificate of service date 11/5/04.




                                         Pa 63
      Case:2:20-cv-02675-PBT
     Case    20-1941 Document: 1-1 Page:
                             Document     108 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  67 of 114




               (LAL) [Entered: 11/08/2004 03:43 PM]
02/02/2005     CALENDARED for Monday, April 4, 2005. (CLT) [Entered: 02/03/2005
               08:00 AM]
04/04/2005     ARGUED Monday, April 4, 2005 Panel: Barry, Ambro and Cowen, Circuit
               Judges. Counsel for Appellant: Michael J. Confusione and Counsel for
               Appellee: David C. Glebe. (CLT) [Entered: 04/04/2005 10:47 AM]
07/29/2005     NOT PRECEDENTIAL OPINION (Barry, Ambro and Cowen, Authoring
               Judge, Circuit Judges), filed. Total # pages: 12. (LWC) [Entered:
               07/29/2005 09:23 AM]
07/29/2005     JUDGMENT, Affirmed. All of the above in accordance with the opinion of
               this Court. Costs taxed against appellant, filed. (LWC) [Entered:
               07/29/2005 09:40 AM]
08/22/2005     MANDATE ISSUED, filed. (PDB) [Entered: 08/22/2005 10:42 AM]

08/23/2005     RECORD RETURNED. (AGB) [Entered: 08/23/2005 12:39 PM]

10/11/2005     Supreme Court of U.S. notice filed advising petition for writ of certiorari
               filed by Appellant Major Tillery. Filed in the Supreme Court on 9/30/05 at
               Supreme Ct. case number: 05-6811. (JT) [Entered: 10/11/2005 02:30 PM]
11/07/2005     CJA 20 voucher no. 051121000114 approved by Judge Robert E. Cowen,
               Circuit Judge for compensation and expenses totaling $ 5,287.99. [FFW]
               (JT) [Entered: 11/21/2005 03:12 PM]
12/02/2005     U.S. Supreme Court order dated 11/28/05, at S.C. number: 05-6811,
               denying petition for writ of certiorari by Appellant Major Tillery, filed. (JT)
               [Entered: 12/07/2005 10:10 AM]




                                        Pa 64
      Case:2:20-cv-02675-PBT
     Case    20-1941 Document: 1-1 Page:
                             Document     109 06/05/20
                                      2-4 Filed Date Filed: 05/07/2020
                                                         Page  68 of 114




                        No. 03-3616
===========================================================
                          IN THE
           UNITED STATES COURT OF APPEALS
                FOR THE THIRD CIRCUIT
===========================================================
                    MAJOR TILLERY,
                    Petitioner-Appellant

                                  v.

                        MARTIN HORN,
         DEPARTMENT OF PENNSYLVANIA STATE PRISONS,
                      Respondent-Appellee
__________________________________________________________________

             ON APPEAL FROM A FINAL ORDER OF
           THE UNITED STATES DISTRICT COURT FOR
           THE EASTERN DISTRICT OF PENNSYLVANIA

             Sat Below: Clarence C. Newcomer, U.S.D.J.
__________________________________________________________________

       BRIEF AND VOLUME I, PAGES 1-37, OF APPENDIX
                 OF APPELLANT MAJOR TILLERY
__________________________________________________________________

                                         Michael Confusione (MC-6855)
                                         HEGGE & CONFUSIONE, LLC
                                         Nine Tanner Street - West Entry
                                         Haddonfield, New Jersey 08033
                                         (856) 218-8400
                                         mconfusione@heggeandconfusione.com

Michael Confusione, Designated Counsel
 Of Counsel and On the Brief




                                   Pa 65
         Case:2:20-cv-02675-PBT
        Case    20-1941 Document: 1-1 Page:
                                Document     110 06/05/20
                                         2-4 Filed Date Filed: 05/07/2020
                                                            Page  69 of 114




                                        TABLE OF CONTENTS

TABLE TO THE APPENDIX ............................................................................................ iii

TABLE OF AUTHORITIES .............................................................................................. iv

CORPORATE DISCLOSURE STATEMENT…………………………………… ........... 1

STATEMENT OF SUBJECT MATTER AND APPELLATE JURISDICTION .............. 1

STATEMENT OF THE ISSUES........................................................................................ 1

STATEMENT OF THE CASE ........................................................................................... 1

STATEMENT OF FACTS .................................................................................................. 4

STATEMENT OF RELATED CASES ............................................................................... 9

STANDARD OF REVIEW ................................................................................................. 9

SUMMARY OF THE ARGUMENT .................................................................................. 9

ARGUMENT ..................................................................................................................... 11

A.       TILLERY’S CONFLICT OF INTEREST CLAIM WAS NOT
         PROCEDURALLY DEFAULTED                                                                                             12

B.       TILLERY SHOWED CAUSE AND PREJUDICE SUFFICIENT TO
         OVERCOME ANY PROCEDURAL DEFAULT                                                                                    14

C.       TILLERY’S TRIAL COUNSEL OPERATED UNDER AN ACTUAL
         CONFLICT OF INTEREST THAT ADVERSELY AFFECTED HIS
         PERFORMANCE                                                                                                        16

D.       TILLERY’S CONVICTION SHOULD BE REVERSED
         AUTOMATICALLY BECAUSE HIS TRIAL COUNSEL
         REPRESENTED BOTH TILLERY AND HIS ALLEGED
         VICTIM WITH RESPECT TO THE 1976 SHOOTING
         FOR WHICH TILLERY STANDS CONVICTED                                                                                23
                                  i


                                                       Pa 66
         Case:2:20-cv-02675-PBT
        Case    20-1941 Document: 1-1 Page:
                                Document     111 06/05/20
                                         2-4 Filed Date Filed: 05/07/2020
                                                            Page  70 of 114




CONCLUSION .................................................................................................................. 28

CERTIFICATE OF SERVICE ................................................................................Attached




                                                          ii


                                                       Pa 67
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     112 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  71 of 114




                          TABLE TO THE APPENDIX

Volume I (included in this Volume)

Notice of Appeal                                                 Pa1-2

July 28, 2003 Order denying Habeas Petition                      Pa3-4

October 27, 2000 Memorandum Opinion and Order                    Pa5-13
 Denying Habeas Petition

September 19, 2000 Report and Recommendation                     Pa14-25

Docket Entries                                                   Pa26-37

Volume II (bound separately)

Supplemental letter and exhibits in support of habeas petition   Pa38-75

Transcript of January 13, 1998 Hearing before Honorable          Pa76-102
 John J. Poserina, Philadelphia Court of Common Pleas

Transcript of April 23, 2003 Hearing before Honorable            Pa103-165
 Clarence C. Newcomer, U.S.D.J.

Transcript of May 28, 2003 Hearing before Honorable              Pa166-229
 Clarence C. Newcomer, U.S.D.J.

Order Granting certificate of appealability                      Pa230

Statement of John Pickens                                        Pa231-36

Opinion in Commonwealth v. Franklin, 580 A.2d 25                 Pa237-49
 (Pa. Super. 1990)

Slip opinion in Commonwealth v. Tillery, No. 523,                Pa250-54
 Pennsylvania Superior Court, April 21, 1999


                                         iii


                                       Pa 68
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     113 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  72 of 114




                          TABLE OF AUTHORITIES

Calderon v. Thompson, 523 U.S. 538, 559 (1998)                        15

Coleman v. Thompson, 501 U.S. 722, 729-30 (1991)                      13

Cuyler v. Sullivan, 446 U.S. 335, 350 (1980)                          16

Gideon v. Wainwright, 372 U.S. 335 (1963)                             26

Glasser v. United States, 315 U.S. 60 (1942)                          25

Harris v. Reed, 489 U.S. 255, 262 (1989)                              12

Holloway v. Arkansas, 435 U.S. 475 (1978)                             25

Murray v. Carrier, 477 U.S. 478, 497 (1986)                           14

Strickland v. Washington, 466 U.S. 668, 692 (1984)                    16

Sullivan v. Cuyler, 723 F.2d 1077, 1086 (3d Cir.1983)                 16
United States v. Cronic, 466 U.S. 648, 658 (1984)                     24

United States v. Frady, 456 U.S. 152, 170 (1982)                      15

United States v. Gambino, 864 F.2d 1064, 1070 (3d Cir.1988),
 cert. denied, 492 U.S. 906 (1989)                                    16

United States v. Levy, 577 F.2d 200, 220 (3d Cir. 1978)               20

United States v. Moscony, 927 F.2d 742 (3d Cir.),
 cert. denied, 501 U.S. 1211 (1991)                                   20

Villot v. Varner, 373 F.3d 327 (3d Cir. 2004)                         12

Werts v. Vaughn, 228 F.3d 178, 191 (3d Cir. 2000),
 cert. denied, 532 U.S. 980 (2001)                              9, 11, 14

                                        iv


                                      Pa 69
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     114 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  73 of 114




                 CORPORATE DISCLOSURE STATEMENT

      Not applicable.

                 STATEMENT OF SUBJECT MATTER AND
                      APPELLATE JURISDICTION

      The district court had jurisdiction over this habeas corpus action pursuant to

28 U.S.C. § 2253. This Court has appellate jurisdiction pursuant to 28 U.S.C. §§

1291 and 2253 and the certificate of appealability entered by the Court. (Pa230).

                         STATEMENT OF THE ISSUES

      1.     Is Tillery’s conflict of interest claim procedurally defaulted? (see

Pa10-13; Pa16-20)

      2.     Even if Tillery’s claim is procedurally defaulted, has he shown cause

and prejudice to overcome the default? (see Pa10-13; Pa16-20)

      3.     Did Tillery’s trial counsel operate under an actual conflict of interest

that adversely affected his performance during Tillery’s trial? (see Pa3-24)

      4.     Should Tillery’s conviction be reversed automatically because his trial

counsel represented both Tillery and his alleged victim with respect to the same

1976 shooting for which Tillery stands convicted?

                          STATEMENT OF THE CASE

      Major Tillery is serving a life sentence in Pennsylvania state prison. He now

appeals from the district court’s denial of his writ of habeas corpus.

                                          1


                                        Pa 70
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     115 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  74 of 114




      On May 29, 1985, following a jury trial in the Philadelphia Court of

Common Pleas, Tilley was convicted of first-degree murder, aggravated assault

and weapons offenses arising out of the October 27, 1976 shooting death of John

Hollis and wounding of John Pickens. (Pa6; Pa48). The Pennsylvania Superior

Court affirmed Tillery’s conviction on May 30, 1989, Commonwealth v. Tillery,

563 A.2d 195 (Pa. Super. 1989), and the Pennsylvania Supreme Court denied

allocatur on March 5, 1990, Commonwealth v. Tillery, 593 A.2d 841 (Pa. 1990).

      On September 20, 1996, Tillery filed a petition under Pennsylvania’s Post-

Conviction Relief Act after he discovered that his trial counsel, Joseph Santaguida,

Esquire, had also represented Tillery’s alleged victim, John Pickens, with respect

to the Commonwealth’s charges against William Franklin, Tillery’s alleged co-

perpetrator in the 1976 shooting. Despite that revelation, however, the Court of

Common Pleas dismissed Tillery’s petition without an evidentiary hearing on

January 13, 1998, (Pa6; Pa63), and the Superior Court affirmed the dismissal on

April 21, 1999. Commonwealth v. Tillery, 738 A.2d 1058 (Pa. Super. 1999).

(Pa6; Pa250-54).

      Tillery then filed a petition for a writ of habeas corpus with the United States

District Court for the Eastern District of Pennsylvania on December 22, 1999, in

which he again contended that his trial counsel operated under an actual conflict of


                                          2


                                       Pa 71
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     116 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  75 of 114




interest. (Pa6). On October 30, 2000, the district court approved and adopted

Magistrate Judge Melinson’s Report and Recommendation to dismiss Tillery’s

petition. (Pa5-24).

      By Order dated August 23, 2003, however, this Court directed the district

court to hold a hearing to permit Tillery to present evidence in support of his

conflict of interest claim. (Pa3). The district court held hearings on April 23 and

May 28, 2003 but, by Order dated July 29, 2003, reaffirmed the dismissal of

Tillery’s petition on the ground that Tillery had failed to demonstrate that Pickens

was available to testify at the time of trial and would have benefited Tillery’s

defense. (Pa3-4).

      On August 8, 2003, Tillery filed a Notice of Appeal from the district court’s

July 29, 2003 Order and requested a certificate of appealability. (Pa1-2). This

Court granted the certificate and directed the parties to address whether Tillery’s

conflict of interest claim was procedurally defaulted and, if so, whether he could

overcome the default; and whether Tillery had shown that his trial counsel

operated under an actual conflict of interest that adversely affected his

performance. (Pa230).




                                          3


                                        Pa 72
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     117 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  76 of 114




                            STATEMENT OF FACTS

      Shots rang out in a Philadelphia pool hall on October 27, 1976. John Hollis

was killed, and John Pickens was wounded. Shortly after the shooting, Pickens

told the police that “Dave” and “Rickie” committed the shooting. (Pa231-36).

      The police made no arrests, however, and the crime remained unsolved for

more than three years. Then, Emanual Claitt, a jailhouse informant, purported to

provide information to the police that indicated that William Franklin and Major

Tillery committed the offense. (Pa48-49).

      The Commonwealth tried Tillery for the shooting in 1985. Tillery retained

Joseph Santaguida, Esquire to represent him.

      Before trial began, Tillery asked Mr. Santaguida to subpoena the surviving

victim, Pickens. Tillery wanted Pickens to testify on Tillery’s behalf at trial and

confirm Pickens’s statement to the police that “Dave” and “Rickie,” not Tillery,

committed the shooting. (Pa39; Pa49; see Pa64-69; Pa231-36). Tillery also asked

Mr. Santaguida to request a missing witness charge should Pickens not testify at

trial. (Pa49). Mr. Santaguida neither obtained Pickens’s testimony nor requested a

missing witness charge, however, and Tillery was convicted and sentenced to life

imprisonment.




                                          4


                                        Pa 73
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     118 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  77 of 114




      Then, in 1996, Tillery reviewed Commonwealth v. Franklin, 580 A.2d 25

(Pa. Super. 1990) in the prison law library. That case discussed the 1980 trial of

William Franklin, Tillery’s alleged co-perpetrator in the 1976 shooting.

      Tillery was shocked to learn that his trial counsel, Mr. Santaguida, had also

represented Pickens, Tillery’s alleged victim, during Franklin’s trial in 1980.

(Pa241-42). Mr. Santaguida never told Tillery that he had represented Pickens in

any matter, (Pa193-94), let alone in the matter in which Pickens was the victim and

Tillery the alleged perpetrator.

      Worse yet, Tillery learned that Mr. Santaguida had advised Pickens not to

testify for Franklin in 1980 because Pickens might incriminate himself. That

advice to Pickens conflicted with Tillery’s interest during his 1985 trial, and his

need for Pickens’s testimony that “Dave” and “Rickie,” not Tillery, committed the

shooting. Franklin’s counsel had contacted Mr. Santaguida during Franklin’s trial

and asked if Pickens would testify on Franklin’s behalf. Mr. Santaguida replied,

however, that he “would have to advise his client not to testify for [Franklin]”

because of Pickens’s involvement in the underlying criminal charges. (Pa242).

      Mr. Santaguida confirmed in the district court below that he represented

both Tillery and Pickens, the alleged perpetrator and victim of the 1976 shooting:




                                          5


                                        Pa 74
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     119 06/05/20
                                        2-4 Filed Date Filed: 05/07/2020
                                                           Page  78 of 114




     He represented Pickens in 1980 regarding his possible testimony for William

       Franklin, Tillery’s alleged co-perpetrator in the 1976 shooting. (Pa172).

       Franklin was the “same case” for which the Commonwealth tried Tillery

       five years later. (Pa184).

     He advised Pickens not to testify as a witness in Franklin: “Based on

       whatever conversation I must have had with him, I must have informed the

       Commonwealth, if [Pickens] were called to testify [in the Franklin matter],

       he would invoke his privilege under the Fifth Amendment.” (Pa172).1

     He “probably” did not tell Tillery that he had represented Pickens five years

       earlier. Mr. Santaguida testified initially, “I don’t know. I don’t know if

       that came up. * * * If he asked me, I would have told him, I hope, you

       know. If I didn’t, then I don’t know.” (Pa174). Mr. Santaguida ultimately




1
  Although his testimony was vague, Mr. Santaguida testified that he informed the
Commonwealth during Franklin that Pickens would not testify. (Pa172). In
Franklin, however, the court notes that Franklin’s counsel had contacted Mr.
Santaguida and that Mr. Santaguida informed Franklin’s counsel that because of
Pickens’s “involvement in the events underlying the criminal charges . . ., he
would have to advise his client not to testify for [Franklin].” (Pa242). That is the
likely scenario, since Pickens’s statement was exculpatory for Franklin (and
Tillery), and it was Franklin’s counsel who requested, as Tillery would during his
own trial five years later, that Pickens testify. It is clear in any event that Pickens
was a critical witness for both Franklin and Tillery.

                                           6


                                         Pa 75
        Case:2:20-cv-02675-PBT
       Case    20-1941 Document: 1-1 Page:
                               Document     120 06/05/20
                                        2-4 Filed Date Filed: 05/07/2020
                                                           Page  79 of 114




       admitted, however: “Did I tell George [Tillery] I represented [Pickens]?

       Like technically, I probably didn’t tell him that.” (Pa175) (emphasis added).

     It was “probably true” that Tillery asked Mr. Santaguida to call Pickens as a

       witness and Mr. Santaguida replied that Pickens was “unavailable.” (Pa181-

       82). “[I]f Mr. Pickens’s testimony would have helped [Tillery], we couldn’t

       find Mr. Pickens. I might have told him that. But, I didn’t tell you we

       couldn’t find him. I don’t know why we didn’t call him. The

       Commonwealth couldn’t find him.” (Pa174).

     He “assumed” Pickens would not testify for Tillery because Pickens did not

       testify for Franklin five years earlier. (Pa175). Mr. Santaguida

       acknowledged, however, that Pickens’s “might have changed” his decision

       by the time of Tillery’s trial in 1985: “maybe it would have.” (Pa189-90).2

     He acknowledged that his representation of both Tillery, the alleged

       perpetrator, and Pickens, the victim, may have been a conflict of interest:

       “If I did represent Mr. Pickens, if that is a conflict, then it was a conflict.”

       Mr. Santaguida nevertheless defended his actions by stating, “[b]ut, I didn’t

       think it was a conflict because Mr. Pickens, number one, couldn’t be found.


2
 Mr. Santaguida disregarded that Pickens chose not to testify based on Mr.
Santaguida’s own advice.

                                            7


                                          Pa 76
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     121 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  80 of 114




      * * * Number two, his position, he didn’t want to testify because his

      testimony could, you know, be used against him.” (Pa181). Mr. Santaguida

      acknowledged that it would have been appropriate, however, to have called

      Pickens at Tillery’s trial even if Pickens would have taken the Fifth

      Amendment on the stand. (Pa186).

    He acknowledged that, as Tillery’s counsel, he was obligated to make “every

      effort” to locate Pickens. (Pa190). Mr. Santaguida could not confirm he had

      actually done so, however. “I can’t say what I did, no. I can’t tell you that.

      It wouldn’t be fair. I can’t say I called him or didn’t call him.” (Pa190).

      Tillery also testified below. He asked Mr. Santaguida to call Pickens as a

witness and Mr. Santaguida replied he “couldn’t find” Pickens. (Pa193). Mr.

Santaguida never told Tillery that Santaguida had represented Pickens. (Pa193-

94). Tillery emphasized that Mr. Santaguida may have located Pickens had Mr.

Santaguida used his best efforts and not labored under the conflict of interest.

(Pa208). The Franklin court noted that Franklin’s counsel, for example, located

Pickens’s mother in 1988, who stated that Pickens contacted her on occasion.

(Pa243). Mr. Santaguida made no such effort for Tillery, thus depriving him of

any chance to obtain Pickens’s critical exculpatory testimony.




                                          8


                                        Pa 77
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     122 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  81 of 114




                     STATEMENT OF RELATED CASES

      None.

                            STANDARD OF REVIEW

      In reviewing the denial of a petition for habeas corpus, this Court exercises

plenary review over a district court’s legal conclusions and applies a clearly

erroneous standard to factual findings. Werts v. Vaughn, 228 F.3d 178, 196 (3d

Cir. 2000), cert. denied, 532 U.S. 980 (2001).

                       SUMMARY OF THE ARGUMENT

      Petitioner Tillery is entitled to the writ of habeas corpus because his trial

counsel operated under an actual conflict of interest in representing both

perpetrator and victim of the 1976 shooting at issue. Mr. Santaguida represented

Pickens, the victim, in 1980. He advised Pickens not to testify for William

Franklin, Tillery’s alleged co-perpetrator in the shooting, on the ground that

Pickens might incriminate himself. Five years later, Mr. Santaguida represented

Tillery, to whom Mr. Santaguida was obliged to use his best efforts to obtain

Pickens’s testimony that “Dave” and “Rickie,” not Tillery, committed the shooting.

Those interests are not merely conflicting, they are diametrically opposed, and Mr.

Santaguida’s representation of them violated the core of the Sixth Amendment’s

right to counsel.


                                          9


                                        Pa 78
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     123 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  82 of 114




      That Mr. Santaguida represented Pickens and Tillery four or five years apart

does not lessen their conflicting interests or render the representations “merely

successive.” The professional obligations Mr. Santaguida owed to Pickens, to

keep confidential the information learned from him and safeguard the advice given

to him, still existed in 1984 when Mr. Santaguida began representing Tillery. At

the very least, they continued with respect to Tillery’s case, which involved the

same 1976 shooting and its alleged co-perpetrator.

      Mr. Santaguida’s conflict of interest adversely affected his performance

because he failed to make his best effort on Tillery’s behalf to obtain Pickens’s

testimony. Burdened by conflicting loyalties, Mr. Santaguida made half-hearted

attempts to even locate his former client, Pickens; Mr. Santaguida could not

confirm in his testimony below that he subpoenaed Pickens, requested an

investigator to locate him, or attempted to secure Pickens’s testimony in any

manner. Instead, Mr. Santaguida simply “assumed” Pickens would not testify

because he had refused to do so for Franklin five years earlier (a decision based on

Mr. Santaguida’s own advice). That is a far cry from an attorney’s best efforts to

secure the most critical exculpatory evidence for his client’s defense – a statement




                                         10


                                        Pa 79
         Case:2:20-cv-02675-PBT
        Case    20-1941 Document: 1-1 Page:
                                Document     124 06/05/20
                                         2-4 Filed Date Filed: 05/07/2020
                                                            Page  83 of 114




from the surviving victim that two other persons committed the crime. The district

court erred in failing to provide relief from that conflict of interest.

        The district court also erred to the extent it did not consider Tillery’s claim

on the ground that it was procedurally defaulted. The state court never made an

“adequate” finding of procedural default because Tillery did not discover the claim

until 1996, when he raised it on post-conviction relief. Any finding of waiver,

moreover, was based (at least partly) on the state court’s interpretation of

substantive law and did not rest “independently” on a procedural rule. Finally,

Tillery demonstrated cause and prejudice for any default because Mr. Santaguida

never advised Tillery of the Pickens representation and Tillery did not learn of it

until 1996. Those circumstances do not provide a basis to preclude habeas review

here.

        The Court should reverse the decision below and grant Tillery’s petition for

the writ of habeas corpus.

                                     ARGUMENT

        Under 28 U.S.C. § 2254(a), a federal court must consider petitions from

individuals in custody pursuant to a state court judgment that are grounded in a

violation of the Constitution, laws, or treaties of the United States. Werts v.

Vaughn, 228 F.3d 178, 196 (3d Cir. 2000), cert. denied, 532 U.S. 980 (2001).


                                            11


                                          Pa 80
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     125 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  84 of 114




Federal habeas corpus relief is granted where the state court adjudication resulted

in a decision that was contrary to, or involved an unreasonable application of,

clearly established federal law (as determined by the Supreme Court of the United

States); or resulted in a decision that was based on an unreasonable determination

of the facts in light of the evidence presented in the state court proceeding. 28

U.S.C. § 2254 (d).

A.    TILLERY’S CONFLICT OF INTEREST CLAIM WAS NOT
      PROCEDURALLY DEFAULTED_______________________

      A procedural default occurs when a state court refuses to consider a

petitioner’s federal claim because he has violated a state procedural rule. If the

state court makes an “adequate and independent finding” that the claim has been

defaulted, a federal court will not review the claim on habeas corpus unless the

petitioner demonstrates cause for the default and prejudice attributable thereto, or

that the failure to consider the claim will result in a fundamental miscarriage of

justice. Villot v. Varner, 373 F.3d 327 (3d Cir. 2004); Harris v. Reed, 489 U.S.

255, 262 (1989).

      In this case, the state court never made an “adequate and independent

finding” that Tillery’s conflict of interest claim was procedurally defaulted. The

only waiver noted by the state court was in 1998-99, after Tillery discovered the

conflict and presented it on post-conviction relief. (Pa63; Pa73-74; Pa253). Judge

                                          12


                                        Pa 81
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     126 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  85 of 114




Poserina dismissed Tillery’s claim because he had “not provided a statement from

the missing witness ‘Pickens’ which would have possibly effected [sic] the

verdict.” (Pa63; Pa73-74). The Superior Court affirmed the decision because

Tillery “has . . . failed to establish any evidence the witness [Pickens] was

available and willing to testify . . . .” (Pa253).

      Those rulings are not procedural defaults, however, because they are

substantive decisions on the merits, not refusals to consider the claim because of a

violation of state procedure. The rulings are based (at least in part) on the state

court’s interpretation of the substantive law underlying Tillery’s claim. At the very

least, they do not rest “independently” on a state procedural rule and fail to provide

an adequate basis, therefore, to avoid habeas review here. See Coleman v.

Thompson, 501 U.S. 722, 729-30 (1991) (emphasizing that procedural default rule

applies only where the state court’s decision rests on a state law ground that is

independent of the federal question and adequate to support the judgment).

      Even if those statements were waivers, they are not “adequate” findings that

the conflict claim Tillery has raised here was barred by state procedural rules. At

most, the state court erroneously combined Tillery’s conflict claim, which he did

not discover until 1996, with his prior ineffective assistance claims based on trial

errors, which he had (or could have) raised on appeal and were subject to waiver.


                                           13


                                          Pa 82
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     127 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  86 of 114




That is confirmed by the Superior Court’s 1998 ruling that Tillery’s “issue of

ineffectiveness” was waived because he failed to raise it previously at the trial,

appellate or prior post-conviction relief level. (Pa253). Judge Poserina also

lumped the conflict claim into Tillery’s prior ineffective assistance claims by

stating that Tillery “knowingly and understandingly fail[ed] to raise it at trial, on

appeal or in any other prior proceeding . . . .” (Pa73). At the very least, those hazy

statements are not “adequate” findings of procedural default because the state court

never explained how the conflict claim, which Tillery did not even discover until

1996, could possibly have been “waived” for failing to assert it at trial or on direct

appeal ten years earlier. The district court erred, therefore, if it declined to

consider Tillery’s conflict claim on the ground that it was procedurally defaulted.

B.    TILLERY SHOWED CAUSE AND PREJUDICE SUFFICIENT TO
      OVERCOME ANY PROCEDURAL DEFAULT_________________

      Even if the state court made an “adequate” and “independent” finding that

Tillery’s conflict claim was procedurally defaulted, Tillery has shown cause and

prejudice sufficient to overcome the default. “Cause” for a procedural default

exists where a factor external to the defendant impeded his efforts to comply with a

state procedural requirement, such as where the factual or legal basis for the claim

was not reasonably available. Murray v. Carrier, 477 U.S. 478, 497 (1986); Werts,

228 F.3d at 193. “Prejudice” exists where there is a reasonable probability that the

                                           14


                                         Pa 83
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     128 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  87 of 114




alleged error worked to the defendant’s substantial disadvantage and infected and

undermined the proceedings. United States v. Frady, 456 U.S. 152, 170 (1982).

      As emphasized above, Mr. Santaguida never advised Tillery that Mr.

Santaguida had represented Pickens. Tillery first learned of that representation in

1996, and Tillery filed his post-conviction relief petition based on that conflict

shortly thereafter. (Pa121-22). Therefore, even assuming that state procedure

somehow required Tillery to file his conflict claim sooner, Mr. Santaguida’s failure

to advise Tillery of the Pickens representation and Tillery’s late discovery of it in

1996 are factors external to Tillery that prevented him from filing the claim sooner,

and the factual basis for the claim was not reasonably available sooner.

      The prejudice to Tillery violated his right to conflict-free counsel. Pickens

did not identify Tillery as the shooter in his statement to the police and could have

provided critical exculpatory evidence on Tillery’s behalf. (Pa122-23). Mr.

Santaguida used virtually no effort, however, let alone his best effort, to attempt to

obtain Pickens’s testimony, instead simply “assuming” that Pickens would not

testify (a decision that Pickens based on Mr. Santaguida’s own advice). Had that

significant exculpatory evidence been pursued at Tillery’s trial, it is likely that no

reasonable juror would have convicted Tillery of the offenses. Werts, 228 F.3d at

193; Calderon v. Thompson, 523 U.S. 538, 559 (1998).


                                          15


                                         Pa 84
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     129 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  88 of 114




C.    TILLERY’S TRIAL COUNSEL OPERATED UNDER AN ACTUAL
      CONFLICT OF INTEREST THAT ADVERSELY AFFECTED HIS
      PERFORMANCE___________________________________________

      When counsel’s representation of a criminal defendant is corrupted by

conflicting interests, counsel “breaches the duty of loyalty, perhaps the most basic

of counsel’s duties” to the defendant. Strickland v. Washington, 466 U.S. 668, 692

(1984). In such circumstances, the precise impact on the defense is so difficult to

measure, and the possibility of prejudice so great, that courts scrutinize the facts

differently than in other ineffective assistance cases. Counsel is considered

“ineffective,” and a defendant’s Sixth Amendment right to counsel violated, if

counsel operated under an actual conflict of interest that adversely affected his

performance on the defendant’s behalf. Cuyler v. Sullivan, 446 U.S. 335, 350

(1980).

      An actual conflict exists if the interests of the defendant and another person

whom counsel represents diverge with respect to a material factual or legal issue or

to a course of action. United States v. Gambino, 864 F.2d 1064, 1070 (3d

Cir.1988), cert. denied, 492 U.S. 906 (1989) (quoting Sullivan v. Cuyler, 723 F.2d

1077, 1086 (3d Cir.1983)). The conflict must cause some lapse in representation

contrary to the defendant’s interests but need not amount to actual prejudice. Id.

An actual conflict is more likely to exist, for example, where “an attorney takes


                                          16


                                        Pa 85
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     130 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  89 of 114




positive steps on behalf of one client prejudicial to another” as opposed to where

“the attorney's actions are based on inaction and are passive.” Id.

      In this case, Mr. Santaguida operated under an actual conflict of interest by

representing both Pickens and Tillery – the victim and alleged perpetrator in the

1976 shooting. As Tillery’s counsel in 1984-85, Mr. Santaguida was obliged to

use his best efforts to obtain Pickens’s testimony so Pickens could confirm his

statement that “Dave” and “Rickie,” not Tillery, committed the shooting. (Pa190).

Unfortunately, that duty to Tillery conflicted with Mr. Santaguida’s existing duty

to Pickens, whom Mr. Santaguida represented in 1980 and had advised not to

testify at codefendant Franklin’s trial on the ground that Pickens might incriminate

himself. (Pa172; Pa184).

      That conflict adversely affected Mr. Santaguida’s performance on Tillery’s

behalf. Mr. Santaguida made only half-hearted attempts to even locate Pickens let

alone secure his testimony for Tillery’s trial. Mr. Santaguida believed Pickens

could not be found, but Mr. Santaguida could not confirm in the court below that

he had attempted to subpoena Pickens, requested a court-appointed investigator to

locate him, or attempted to secure Pickens’s testimony in any other manner,

despite Mr. Santaguida’s acknowledgment that he was obligated to make “every

effort” to locate Pickens on Tillery’s behalf. (Pa174; Pa190). Mr. Santaguida


                                         17


                                       Pa 86
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     131 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  90 of 114




acknowledged further that it would have been appropriate to have at least

attempted to call Pickens as a witness even if he would have taken the Fifth

Amendment on the stand. (Pa186). Mr. Santaguida did none of those things. That

is a far cry from counsel’s best efforts to secure the most critical exculpatory

evidence available to his client – a statement from the sole surviving victim that

two other persons, not defendant, committed the crime.

      Laboring under the conflict of interest, Mr. Santaguida conveniently

“assumed” that Pickens would not testify for Tillery because Pickens had refused

to testify for co-perpetrator Franklin five years before. (Pa175). Mr. Santaguida

ignored that Pickens’s decision was based on Mr. Santaguida’s own advice (which

illustrates the problematic conflict under which Mr. Santaguida was laboring). Mr.

Santaguida acknowledged further that Pickens’s refusal to testify “might have

changed” by Tillery’s 1985 trial had Pickens been contacted: “maybe it would

have.” (Pa189-90). In addition, the Franklin court noted that Pickens refused to

testify because of his exposure for drug trafficking, (Pa242), an element that may

have provided another defense theory at Tillery’s trial but which Mr. Santaguida

could not pursue without violating his duty of loyalty and confidentiality to his

existing client, Pickens.




                                          18


                                        Pa 87
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     132 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  91 of 114




      Courts have found an actual conflict where, as here, a defendant’s counsel

fails to call an exculpatory witness to whom counsel owes conflicting ethical

obligations. In Sullivan, the court held that counsel’s representation of Sullivan

and Carchidi, a co-defendant, was an actual conflict that adversely affected

counsel’s performance. 723 F.2d at 1086. Like Mr. Santaguida’s failure to use his

best efforts to obtain Pickens’s testimony on Tillery’s behalf here, Sullivan’s

counsel failed to call Carchidi to testify at Sullivan’s trial despite Carchidi’s ability

to refute a significant incriminating statement attributed to Sullivan by the

prosecution. Much like Mr. Santaguida’s obligation to Pickens here, the decision

by Sullivan’s counsel not to call Carchidi was affected by counsel’s conflicting

obligation to Carchidi to ensure that Carchidi, also counsel’s client, did not

incriminate himself:

             The record establishes that counsel’s duty of loyalty to
             Sullivan to consider the sufficiency of the evidence
             presented and the availability of exculpatory evidence
             before deciding to rest his defense conflicted with their
             duty of loyalty to Carchidi to protect him against self-
             incrimination. . . .

Id.

      The court concluded that counsel’s conflict adversely affected their

performance because they failed “to put forth their best case for Sullivan. There is

no question that their performance was less than it would have been had they not

                                           19


                                         Pa 88
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     133 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  92 of 114




been representing Carchidi as well.” Id. The court rejected the Commonwealth’s

argument “that there was no adverse effect because had Carchidi been represented

by independent counsel, he would have been advised to invoke, and probably

would have invoked, the fifth amendment if called as a witness.” The court

emphasized, “a defendant need not demonstrate actual prejudice to make out a

violation of his sixth amendment rights. . . .” Id.

      In United States v. Moscony, 927 F.2d 742 (3d Cir.), cert. denied, 501 U.S.

1211 (1991), the court affirmed that counsel’s representation of the defendant and

several employees of the defendant’s company, many of whom turned out to be

government witnesses against the defendant, constituted an actual conflict. The

court emphasized, “an attorney who cross-examines former clients inherently

encounters divided loyalties.” Id.

      In United States v. Levy, 577 F.2d 200, 220 (3d Cir. 1978), the court ruled

that the defendant Verna’s right to counsel was violated because his counsel,

attorney Siegal, also represented Verna’s nephew, Visceglia, in the same narcotics

transactions. The court concluded that counsel’s representation of Visceglia and

Verna created conflicting loyalties and placed counsel in the “impossible position”

of being a potential witness:

             . . . one possible reason for Siegal's reluctance to call
             Visceglia was the fact that Visceglia was Siegal's former

                                          20


                                        Pa 89
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     134 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  93 of 114




             client. . . . Due to his relationship with Visceglia, Siegal
             might have learned about other narcotics transactions
             which could have placed Visceglia in further jeopardy. If
             Siegal had indeed learned about other transactions, he
             could hardly have been expected to risk their disclosure
             by subjecting Visceglia to rigorous examination and
             cross-examination.

             . . . Th[e] critical point is that Verna waived his right to
             present a witness in his behalf on the basis of advice from
             an attorney who owed an obligation to that witness, an
             obligation which may well have conflicted with the
             attorney's legal duty of undivided loyalty to Verna. . . .

Id. at 220-21 (emphasis added).

      Mr. Santaguida operated under a more problematic conflict than did the

attorneys in Sullivan, Moscony and Levy because Mr. Santaguida, beyond

representing merely some “other client” whose interests “diverged” from Tillery’s,

represented Tillery’s alleged victim himself. Those are diametrically opposed

interests, and Mr. Santaguida’s representation of them violated the core of the

Sixth Amendment’s right to counsel.

      And Mr. Santaguida actively represented those conflicting interests because

he represented both victim (Pickens) and perpetrator (Tillery) with respect to the

same crime. He provided advice to both victim and perpetrator on the same

subject, and his obligations to them conflicted because he could not use his best

efforts for Tillery without violating his existing duty of loyalty and confidentiality


                                          21


                                        Pa 90
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     135 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  94 of 114




to Pickens. Had the Commonwealth presented Pickens at Tillery’s trial, Mr.

Santaguida could not have cross-examined Pickens effectively because Mr.

Santaguida would have known information from Pickens and his role in the 1976

shooting that he was obligated to keep confidential.

      That Mr. Santaguida represented Pickens and Tillery four or five years apart

does not change the nature of that conflict or render it “merely successive.” The

professional obligations Mr. Santaguida owed to Pickens, to keep confidential the

information learned from him and safeguard the advice given to him, still existed

in 1984 when Mr. Santaguida began representing Tillery. Those professional

obligations did not end simply because Franklin’s case ended. At the very least,

they continued with respect to Tillery’s case, which involved the same 1976

shooting and its alleged co-perpetrator.

      The district court erred because it failed to apply the actual conflict of

interest caselaw to Tillery’s claim. The court improperly used the missing witness

test to evaluate Tillery’s conflict claim. (Pa3-4). That test, which incorporates the

prejudice-based standard applicable to garden variety ineffective claims under

Strickland, does not apply to an actual conflict of interest claim.

      The state court’s rejection of Tillery’s conflict claim is wrong for similar

reasons and resulted in a decision that contravenes the established federal law


                                           22


                                        Pa 91
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     136 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  95 of 114




discussed above. Judge Poserina dismissed Tillery’s claim because he “has not

provided a statement from the missing witness ‘Pickens’ which would have

possibly effected [sic] the verdict.” (Pa63; Pa73-74). The Superior Court ruled

that Tillery “has . . . failed to establish any evidence the witness [Pickens] was

available and willing to testify . . . .” (Pa253). Those rulings, like the district

court’s, improperly employed a prejudice-based standard and resulted in a decision

that is contrary to the federal law discussed above.

D.       TILLERY’S CONVICTION SHOULD BE REVERSED
         AUTOMATICALLY BECAUSE HIS TRIAL COUNSEL
         REPRESENTED BOTH TILLERY AND HIS ALLEGED
         VICTIM WITH RESPECT TO THE 1976 SHOOTING
         FOR WHICH TILLERY STANDS CONVICTED_______

         Tillery respectfully submits that Mr. Santaguida operated under a conflict of

interest that adversely affected his performance on Tillery’s behalf. Even if the

Court concludes that Tillery has not demonstrated that Mr. Santaguida’s

performance was adversely affected, however, Tillery’s conviction should be

reversed automatically because of the special circumstances of this case, where

trial counsel represented both perpetrator and victim with respect to the same

crime.

         The Supreme Court has recognized that “there are . . . circumstances that are

so likely to prejudice the accused that the cost of litigating their effect in a


                                           23


                                          Pa 92
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     137 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  96 of 114




particular case is unjustified.” United States v. Cronic, 466 U.S. 648, 658 (1984).

“Circumstances of that magnitude may be present on some occasions when

although counsel is available to assist the accused during trial, the likelihood that

any lawyer, even a fully competent one, could provide effective assistance is so

small that a presumption of prejudice is appropriate without inquiry into the actual

conduct of the trial.” Id.

      One circumstance, of course, is that ineffectiveness is presumed where

counsel “actively represented conflicting interests.” Cuyler, 446 U.S. at 350.

Although a defendant is not required to prove under Strickland that the result of his

trial would have been different, however, he still must show that his counsel’s

conflict “adversely affected” his performance.

      Perhaps that burden is fair where the defendant learns of the conflict during

or shortly after his trial. In that case, the defendant’s counsel can testify about the

conflicting representations (which would have occurred recently), and the court

can evaluate the effect the conflict may have had upon counsel’s representation.

      In this case, however, Mr. Santaguida never told Tillery of the conflict,

Tillery did not discover it until more than ten years after his 1985 trial, and Tillery

was not granted an evidentiary hearing until nearly twenty years later in 2003.

That lapse of time, which is not Tillery’s fault, has hampered his ability to


                                           24


                                         Pa 93
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     138 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  97 of 114




demonstrate the “adversely affected” prong of the actual conflict test, and is

reflected in Mr. Santaguida’s limited recall of the representations at issue and his

inability to confirm the decisions he made or did not make on Tillery’s behalf: “I

can’t say what I did, no. I can’t tell you that. It wouldn’t be fair. I can’t say I

called him or didn’t call him.” (Pa190).

      We respectfully submit that in a case such as this, where counsel represented

both the defendant and his alleged victim yet the actual effect upon counsel’s

performance is difficult to measure due to a great lapse of time, the defendant

should be granted relief without the need to satisfy the “adversely affected” burden

under Cuyler v. Sullivan. The Supreme Court has recognized automatic reversals

in other cases where the defendant’s right to counsel is clearly violated yet it is

difficult to demonstrate the actual effect upon counsel’s performance. In Holloway

v. Arkansas, 435 U.S. 475 (1978), the Court created an automatic reversal rule

where counsel was forced to represent codefendants despite counsel’s objection

that the joint representation was a conflict of interest. Id. at 488.

      In doing so, the Holloway court noted Glasser v. United States, 315 U.S. 60

(1942), in which it ruled that the defendant’s right to counsel was violated by the

appointment of an attorney to represent both defendant and a codefendant whose

interest conflicted. “To determine the precise degree of prejudice sustained by


                                           25


                                         Pa 94
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     139 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  98 of 114




Glasser as a result of the [district] court’s appointment of Stewart as counsel for

Kretske is at once difficult and unnecessary. The right to have the assistance of

counsel is too fundamental and absolute to allow courts to indulge in nice

calculations as to the amount of prejudice arising from its denial.” Id. at 75-76.

      The Holloway court emphasized that in situations that violate the core

protections afforded a criminal defendant under the Constitution, “prejudice is

presumed regardless of whether it was independently shown.”

             . . . the assistance of counsel is among those
             "constitutional rights so basic to a fair trial that their
             infraction can never be treated as harmless error."
             Accordingly, when a defendant is deprived of the
             presence and assistance of his attorney, either throughout
             the prosecution or during a critical stage in, at least, the
             prosecution of a capital offense, reversal is automatic.
             Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9
             L.Ed.2d 799 (1963); Hamilton v. Alabama, 368 U.S. 52,
             82 S.Ct. 157, 7 L.Ed.2d 114 (1961); White v. Maryland,
             373 U.S. 59, 83 S.Ct. 1050, 10 L.Ed.2d 193 (1963).
             That an attorney representing multiple defendants with
             conflicting interests is physically present at pretrial
             proceedings, during trial, and at sentencing does not
             warrant departure from this general rule. Joint
             representation of conflicting interests is suspect because
             of what it tends to prevent the attorney from doing. . . . a
             conflict may . . . prevent an attorney from challenging the
             admission of evidence prejudicial to one client but
             perhaps favorable to another. . . . The mere physical
             presence of an attorney does not fulfill the Sixth
             Amendment guarantee when the advocate's conflicting
             obligations have effectively sealed his lips on crucial
             matters.

                                          26


                                        Pa 95
       Case:2:20-cv-02675-PBT
      Case    20-1941 Document: 1-1 Page:
                              Document     140 06/05/20
                                       2-4 Filed Date Filed: 05/07/2020
                                                          Page  99 of 114




435 U.S. at 489-90 (emphasis added).

      The Holloway court emphasized that the effect of a conflict of interest (often

discovered, as in this case, years after trial), is often not “readily identifiable.” Id.

             It may be possible in some cases to identify from the
             record the prejudice resulting from an attorney's failure to
             undertake certain trial tasks, but even with a record of the
             sentencing hearing available it would be difficult to judge
             intelligently the impact of a conflict on the attorney's
             representation of a client. And to assess the impact of a
             conflict of interests on the attorney's options, tactics, and
             decisions in plea negotiations would be virtually
             impossible. Thus, an inquiry into a claim of harmless
             error here would require, unlike most cases, unguided
             speculation.

Id. at 490-91.

      Those principles apply with equal force here, where Mr. Santaguida

operated under a conflict of interest yet the actual impact of the conflict on his

representation of Tillery is difficult to measure more than twenty years later. Thus,

even if the Court concludes that Tillery has been unable to demonstrate that Mr.

Santaguida’s performance was adversely affected by the conflict of interest, the

Court should reverse Tillery’s conviction as a matter of law because his counsel

also represented Tillery’s alleged victim in the crime.




                                           27


                                          Pa 96
      Case:
     Case   20-1941 Document:
          2:20-cv-02675-PBT    1-1 Page:
                            Document      141 06/05/20
                                     2-4 Filed  Date Filed:
                                                        Page05/07/2020
                                                              100 of 114




                                  CONCLUSION

      For the foregoing reasons, the Court should reverse the district court’s July

29, 2003 decision and grant Tillery’s petition for a writ of habeas corpus.

                                       Respectfully submitted,

                                       HEGGE & CONFUSIONE, LLC
                                       Nine Tanner Street – West Entry
                                       Haddonfield, NJ 08033
                                       (856) 218-8400


                                       By: Michael Confusione (MC-6855)
                                           Designated Counsel
Dated: September 13, 2004




                                         28


                                       Pa 97
      Case:
     Case   20-1941 Document:
          2:20-cv-02675-PBT    1-1 Page:
                            Document      142 06/05/20
                                     2-4 Filed  Date Filed:
                                                        Page05/07/2020
                                                              101 of 114




                 CERTIFICATION OF BAR MEMBERSHIP

      I certify that I am an attorney-at-law of the States of New Jersey and New

York and the Commonwealth of Pennsylvania and a member of the Bar of the

United States Court of Appeals for the Third Circuit. I am a member of the firm of

Hegge & Confusione, LLC, attorneys for petitioner-appellant, Major Tillery.



                                      ______________________________

Dated: September 13, 2004




                                        29


                                      Pa 98
      Case:
     Case   20-1941 Document:
          2:20-cv-02675-PBT    1-1 Page:
                            Document      143 06/05/20
                                     2-4 Filed  Date Filed:
                                                        Page05/07/2020
                                                              102 of 114




                         CERTIFICATE OF SERVICE

      I certify that an original and nine copies of this Brief and Volume I of

Appendix were filed and served today by first class mail, postage prepaid, upon the

following person:

            Marcia M. Waldron, Clerk
            Office of the Clerk
            United States Court of Appeals
            for the Third Circuit
            21400 United States Courthouse
            601 Market Street
            Philadelphia, Pennsylvania 19106-1790

      I further certify that two copies of this Brief and Volume I of Appendix were

served today by first class mail, postage prepaid, upon the following person:

            David Curtis Glebe, Esq.
            Office of the District Attorney
            City of Philadelphia
            1421 Arch Street
            Philadelphia, Pennsylvania 19102
            Attorney for Respondent-Appellee



                                               ____________________________
                                               Michael Confusione

Dated: September 13, 2004




                                         30


                                       Pa 99
      Case:
     Case   20-1941 Document:
          2:20-cv-02675-PBT    1-1 Page:
                            Document      144 06/05/20
                                     2-4 Filed  Date Filed:
                                                        Page05/07/2020
                                                              103 of 114




                                                            NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                       No. 03-3616


                                 MAJOR TILLERY,

                                            Appellant

                                            v.
                                  MARTIN HORN,
                             Dept. of Penna State Prisons


                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                            (D.C. Civil No. 99-cv-06516)
                    District Judge: Hon. Clarence C. Newcomer


                                Argued: April 4, 2005

              BEFORE: BARRY, AMBRO and COWEN, Circuit Judges

                                (Filed: July 29, 2005)

Michael J. Confusione, Esq. (Argued)
Hegge & Confusione
9 Tanner Street - West Entry
Haddonfield, NJ 08033

Counsel for Appellant




                                         Pa 100
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      145 06/05/20
                                      2-4 Filed  Date Filed:
                                                         Page05/07/2020
                                                               104 of 114




David C. Glebe, Esq. (Argued)
Office of District Attorney
1421 Arch Street
Philadelphia, PA 19102

Counsel for Appellee


                                        OPINION


COWEN, Circuit Judge.

       Appellant Major Tillery appeals from an order of the District Court denying his

petition for a writ of habeas corpus under 28 U.S.C. § 2254. He argues that the petition

should have been granted because his trial counsel labored under an actual conflict of

interest. We conclude that the claim is procedurally defaulted, and that Tillery has not

established actual prejudice.

                                             I.

       As we write solely for the parties, we briefly review the procedural background.

On May 29, 1985, following a jury trial, Tillery was convicted of first-degree murder and

related crimes. The case arose from an October 22, 1976 shooting incident which

resulted in the death of John Hollis and the wounding of John Pickens. The Pennsylvania

Superior Court affirmed, and on March 5, 1990, the Pennsylvania Supreme Court denied

allocatur.

       On September 20, 1996, Tillery petitioned for collateral relief under the

Pennsylvania Post-Conviction Relief Act, alleging that he was denied effective assistance

                                             2



                                          Pa 101
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      146 06/05/20
                                      2-4 Filed  Date Filed:
                                                         Page05/07/2020
                                                               105 of 114




of counsel under the Sixth Amendment because his trial counsel, Joseph Santaguida,

operated under an actual conflict of interest. Santaguida had represented Tillery at trial,

but was replaced by James Bruno, Esquire, who filed post-verdict motions on Tillery’s

behalf and represented him on direct appeal. The PCRA court dismissed Tillery’s

application, finding his conflict claim procedurally defaulted, and the Superior Court

affirmed. The Pennsylvania Supreme Court denied allocatur.

       Tillery filed the instant petition in the Eastern District of Pennsylvania, asserting

that his trial counsel labored under an actual conflict of interest and was thus

constitutionally ineffective. The District Court dismissed the petition and declined to

issue a certificate of appealability. Tillery next sought relief in this Court, and we

remanded, directing the District Court to permit him to present evidence in support of his

conflict claim. The District Court thereafter held two hearings, but reaffirmed its

previous order denying relief. This appeal ensued.

                                              II.

       The District Court had jurisdiction over Tillery’s habeas petition under 28 U.S.C. §

2254, and we have jurisdiction under 28 U.S.C. § 1291. The District Court’s legal

conclusions, including its resolution of legal questions arising from application of the

procedural default doctrine, are subject to plenary review. Hull v. Kyler, 190 F.3d 88, 97

(3d Cir. 1999).

                                             III.



                                              3



                                           Pa 102
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      147 06/05/20
                                      2-4 Filed  Date Filed:
                                                         Page05/07/2020
                                                               106 of 114




       The Pennsylvania Superior Court concluded that Tillery had waived his actual

conflict claim, finding that he had not raised the claim on direct appeal. The court relied

on 42 Pa. Cons. Stat. Ann. § 9544(b), which states that “an issue is waived if the

petitioner could have raised it but failed to do so . . . on appeal,” as well as that

“‘[i]neffectiveness of trial counsel must be raised at the first opportunity at which the

counsel whose effectiveness is being challenged no longer represents the defendant,’”

(App. at 253 (quoting Commonwealth v. Miller, 564 A.2d 975, 977 (Pa. Super. Ct.

1989))). The state court’s finding of waiver requires us to examine and employ the

federal rules of procedural default.

A. Procedural Default

       Under the doctrine of procedural default, a federal habeas court is prohibited from

considering constitutional claims where a state court has refused to entertain their merits

on the basis of an adequate and independent state procedural rule, see Harris v. Reed, 489

U.S. 255, 262 (1989), unless the habeas petitioner can show “cause” for the default and

“prejudice” attributable thereto, Wainwright v. Sykes, 433 U.S. 72, 87 (1977). A state

procedural rule is “adequate” if it is regularly or consistently applied by the state court,

see Johnson v. Mississippi, 486 U.S. 578, 587 (1988), and is “independent” if it does not

“depend[] on a federal constitutional ruling,” Ake v. Oklahoma, 470 U.S. 68, 75 (1985).

       To avoid waiver of any ineffective assistance of counsel claims, Pennsylvania law

required Tillery to raise such claims “at the earliest stage in the proceedings at which the



                                               4



                                            Pa 103
        Case:
       Case   20-1941 Document:
            2:20-cv-02675-PBT    1-1 Page:
                              Document      148 06/05/20
                                       2-4 Filed  Date Filed:
                                                          Page05/07/2020
                                                                107 of 114




counsel whose effectiveness is being challenged no longer represents the defendant.”

Commonwealth v. Hubbard, 372 A.2d 687, 695 n.6 (Pa. 1977).1 Because Tillery obtained

new counsel following trial, before the filing of post-verdict motions, the Superior Court

recognized that he was obligated to raise all of his ineffective assistance of counsel claims

pertaining to his trial counsel, including that Santaguida labored under an actual conflict,

in post-verdict motions and on direct appeal.

       Tillery challenges the adequacy of the Hubbard rule as applied to his case, arguing

that “the state court never made an ‘adequate’ finding of procedural default because

Tillery did not discover the claim until 1996, when he raised it on post-conviction relief.”

(Appellant’s Br. at 11.) Tillery, however, is conflating concepts of the adequacy and

independence of a state procedural rule with the correctness of the state court’s

application of its own law. Tillery has not furnished any argument or evidence germane

to the adequacy inquiry. See Reynolds v. Ellingsworth, 843 F.2d 712, 719 (3d Cir. 1988).

We have previously determined that the Hubbard rule was an adequate and independent

state procedural rule, see Richardson v. Warden, S.C.I. Huntingdon, 2005 WL 289992 (3d

   1
    The Pennsylvania Supreme Court overruled Hubbard in 2002, holding that “as a
general rule, a petitioner should wait to raise claims of ineffective assistance of trial
counsel until collateral review.” Commonwealth v. Grant, 813 A.2d 726, 738 (Pa. 2002).
Consequently, “any ineffectiveness claim will be waived only after a petitioner has had
the opportunity to raise that claim on collateral review and has failed to avail himself of
that opportunity.” Id. Tillery, however, cannot receive the benefit of this ruling, as the
court further held that the new rule would be applied retroactively to cases currently
pending on direct review in which ineffective assistance claims had been raised and
preserved, but not to cases pending on collateral review. Id. at 738-9 & n.16. Tillery’s
direct and collateral state proceedings had concluded prior to the issuance of Grant.

                                              5



                                          Pa 104
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      149 06/05/20
                                      2-4 Filed  Date Filed:
                                                         Page05/07/2020
                                                               108 of 114




Cir. 2005), and there is no evidence to suggest that it was not an independent and

adequate state procedural rule as applied to Tillery. Instead, Tillery is charging

Pennsylvania with the erroneous application of its own procedural rule, which courts have

repeatedly counseled is not a cognizable claim on habeas. See Lewis v. Jeffers, 497 U.S.

764, 780 (1990) (“[F]ederal habeas corpus relief does not lie for errors of state law.”);

Barnes v. Thompson, 58 F.3d 971, 974 n.2 (4th Cir. 1995). Accordingly, the

Pennsylvania Superior Court’s decision to find Tillery’s Sixth Amendment ineffective

assistance claim waived rested upon application of an independent and adequate state

procedural rule. His conflict of interest claim is procedurally defaulted. We can consider

only whether cause and prejudice exists to excuse the procedural default.

B. Cause and Prejudice

       A federal habeas court may entertain a procedurally defaulted claim if the

petitioner can show “cause for the default and actual prejudice as a result of the alleged

violation of federal law.” Coleman v. Thompson, 501 U.S. 722, 750 (1991). Although

we agree that cause exists to excuse the procedural default, Tillery has not met his burden

in demonstrating actual prejudice.

       Tillery contends that the facts underlying the alleged actual conflict of interest

were not known to him or his appellate counsel at the time of his direct appeal, thus

giving rise to “cause” excusing his default. See Murray v. Carrier, 477 U.S. 478, 488




                                              6



                                           Pa 105
          Case:
         Case   20-1941 Document:
              2:20-cv-02675-PBT    1-1 Page:
                                Document      150 06/05/20
                                         2-4 Filed  Date Filed:
                                                            Page05/07/2020
                                                                  109 of 114




(1986). Our analysis begins with a brief summary of the facts underpinning Tillery’s

claim.

         Tillery’s conflict of interest claim is grounded in allegations that Santaguida also

served as counsel to Pickens, one of the victims of the 1976 shootings, during the trial of

Tillery’s co-defendant, William Franklin. The Commonwealth tried Franklin for the 1976

shootings in 1980, five years prior to trying Tillery. Because Pickens had, according to a

police officer’s notes, identified the shooters as individuals other than Franklin and

Tillery, Franklin attempted to call Pickens as an exculpatory witness. Santaguida

informed Franklin’s attorney that he advised Pickens to invoke his Fifth Amendment right

against self-incrimination and refrain from testifying. The record reflects that, by the time

Franklin actually stood trial in 1980, Pickens had fled the jurisdiction and was unable to

be located, despite extensive efforts by Franklin’s counsel.

         Tillery, represented by Santaguida at his trial in 1985, did not discover that counsel

had represented Pickens in Franklin’s trial until 1996, when he came across the decision

of Commonwealth v. Franklin, 580 A.2d 25 (Pa. Super. Ct. 1990). This decision, which

affirmed the denial of Franklin’s petition for collateral relief, revealed that “Mr.

Santaguida informed trial counsel that because of Mr. Pickens’ involvement in the events

underlying the criminal charges filed against [Franklin], he would have to advise his

client not to testify for [Franklin].” Id. at 29.




                                                7



                                             Pa 106
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      151 06/05/20
                                      2-4 Filed  Date Filed:
                                                         Page05/07/2020
                                                               110 of 114




       At the evidentiary hearing conducted by the District Court, Tillery testified that

Santaguida never disclosed that he formerly represented Pickens at co-defendant

Franklin’s trial. Santaguida could not remember whether he informed Tillery that he had

previously represented Pickens. Thus, the earliest Tillery could have learned of that

representation was in 1990, when the Superior Court issued Commonwealth v. Franklin.

This occurred well after the conclusion of Tillery’s direct appeal. That Tillery’s claim

may not, in fact, be sustainable is not relevant to the reality that its factual basis was not

reasonably available at the time of his direct appeal. Tillery has thus met his burden of

showing cause.

       To demonstrate “actual prejudice,” Tillery must show “not merely that the errors at

his trial created a possibility of prejudice, but that they worked to his actual and

substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” United States v. Frady, 456 U.S. 152, 170 (1982). Tillery cannot sustain

this burden.

       The Sixth Amendment guarantees criminal defendants the right to representation

free of conflicts of interest. See Strickland v. Washington, 466 U.S. 668, 688 (1984);

United States v. Gambino, 864 F.2d 1064, 1069 (3d Cir. 1988). A petitioner must

demonstrate that “an actual conflict of interest adversely affected his lawyer’s

performance.” Cuyler v. Sullivan, 446 U.S. 335, 348 (1980). If this showing is made,

prejudice will be presumed. Id. at 349-50. The question of whether counsel operated



                                               8



                                            Pa 107
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      152 06/05/20
                                      2-4 Filed  Date Filed:
                                                         Page05/07/2020
                                                               111 of 114




under an actual conflict of interest that adversely affected performance is a mixed

question of law and fact subject to de novo review. Id. at 341-42.

       Actual conflict is more likely to occur in cases involving joint representation in a

single proceeding rather than in cases of multiple representation in which the attorney

represents different clients in different matters. Duncan v. Morton, 256 F.3d 189, 197 (3d

Cir. 2001) (citations omitted). Moreover, the existence of an actual conflict and any

adverse effects from it are more likely to be apparent in cases in which counsel takes

positive steps on behalf of one client to the detriment of the other, as opposed to cases

involving the inaction and passivity of counsel. Id. This case presents at most one

involving multiple representation, and Tillery cites only a passive lapse of representation

by Santaguida. As such, to prove a Sixth Amendment violation premised on actual

conflict, Tillery must show: (1) a plausible, alternative defense strategy or tactic might

have been pursued that is of sufficient substance to be viable; and (2) the alternative

defense was inherently in conflict with or not undertaken because of the attorney’s other

loyalty or interest. See Gambino, 864 F.2d at 1070.

       Tillery argues that Santaguida’s representation of Pickens in 1980 conflicted with

Tillery’s interest during his 1985 trial, and that this conflict manifested itself in

constitutionally defective representation. Specifically, Tillery accuses Santaguida of

failing to put forth his best effort to locate Pickens at the time of Tillery’s trial.




                                                9



                                             Pa 108
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      153 06/05/20
                                      2-4 Filed  Date Filed:
                                                         Page05/07/2020
                                                               112 of 114




Santaguida further declined to request a missing witness charge, which Tillery also

attributes to his alleged divided loyalties.

       The record undermines Tillery’s claim of a debilitating conflict of interest. First,

Tillery has not succeeded in showing that the defense strategy of subpoenaing Pickens as

an exculpatory witness in his trial was a viable one. At the time Franklin’s trial

commenced in late 1980, Pickens could not be located. As Tillery admits, Santaguida

explained in 1985 that he was unaware of Pickens’ whereabouts, and that neither he nor

the Commonwealth could locate Pickens. Although he could not recall exactly what steps

he took in his attempts to contact Pickens, Santaguida testified that he did conduct a

search. He theorized that Pickens was making himself scarce to avoid testifying.

Significantly, even at the time that he provided advice to Pickens in 1980, and at all times

thereafter, Santaguida had no knowledge of his location. Tillery, contrarily, attested that

his counsel did not make every effort to locate Pickens. He did not, however, provide any

specific examples or support for this bald assertion.

       Second, Tillery has not succeeded in showing that Santaguida owed a continuing

duty of loyalty to Pickens, that in turn prevented counsel from using his best efforts to

locate him. Santaguida’s representation of Pickens occurred five years prior to Tillery’s

trial, and likewise terminated before Tillery’s trial. At best, the record discloses that the

representation of Pickens was fleeting and minimal. When asked at the evidentiary

hearing if he ever represented Pickens, Santaguida responded that he did not believe that



                                                10



                                               Pa 109
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      154 06/05/20
                                      2-4 Filed  Date Filed:
                                                         Page05/07/2020
                                                               113 of 114




he represented him in a courtroom. Rather, based on his refreshed recollection, either

Pickens or someone acting on his behalf called him to obtain advice on testifying in the

Franklin case. Furthermore, he could not recall providing any additional legal services to

Pickens, and testified that no communication took place between them other than that one

instance. In his view, there was no conflict “because Mr. Pickens, number one, couldn’t

be found.” (App. at 181.) Contrary to Tillery’s claim, Santaguida never stated that, had

he found Pickens, he would have advised him not to testify in Tillery’s trial. There is not

a shred of evidence that Santaguida’s representation of Pickens continued past its brief

lifespan in 1980. In short, counsel did not actively represent competing interests.

       Tillery has failed to convince us that an actual conflict of interest existed that

adversely impacted Santaguida’s performance. His claim that the record discloses that

Santaguida possessed a duty of loyalty to Pickens at the time he represented Tillery, and

that this duty of loyalty conflicted with his duty of loyalty to Pickens, is purely

speculative. Rather, the record plainly reveals a successive representation of two clients

with possible diverging interests. Not only was this scenario not addressed by the

Pennsylvania Lawyer’s Code of Professional Responsibility in effect at the time, compare

Pa. Lawyer’s Rules of Professional Conduct R. 1.9 cmt. (1988), but the Supreme Court

has made clear that the mere possibility of conflict is insufficient to demonstrate the

existence of an actual conflict, Cuyler, 446 U.S. at 350. There is no evidence that

Santaguida’s actions and inactions were influenced by loyalty to Pickens, or that he even



                                              11



                                           Pa 110
       Case:
      Case   20-1941 Document:
           2:20-cv-02675-PBT    1-1 Page:
                             Document      155 06/05/20
                                      2-4 Filed  Date Filed:
                                                         Page05/07/2020
                                                               114 of 114




maintained a loyalty to Pickens in 1985. Reliance upon the relationships created between

himself, Pickens, and Santaguida cannot, standing alone, suffice to demonstrate the

existence of an actual conflict of interest and adverse impact.

       We conclude that Tillery’s trial counsel’s performance was not adversely affected

by Santaguida’s brief representation of Pickens. Tillery has not established that he was

prejudiced, and his claim is thus procedurally defaulted.

                                            IV.

       For the foregoing reasons, the judgment of the District Court entered on July 30,

2003, will be affirmed.




                                             12



                                          Pa 111
